Exhibit 10.2

 

 

EXECUTION VERSION



 

  

GS MORTGAGE SECURITIES CORPORATION II,

PURCHASER

 

and

 

CITIGROUP GLOBAL MARKETS REALTY CORP.,

SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of July 1, 2015 


Series 2015-GC32



 

 



 

 

 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of July 1, 2015,
is between GS Mortgage Securities Corporation II, a Delaware corporation, as
purchaser (in such capacity, the “Purchaser”), and Citigroup Global Markets
Realty Corp., a New York corporation, as seller (the “Seller”).

 

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
July 1, 2015 (the “Pooling and Servicing Agreement”), among GS Mortgage
Securities Corporation II, as depositor (in such capacity, the “Depositor”),
Midland Loan Services, a Division of PNC Bank, National Association, as master
servicer (the “Master Servicer”), CWCapital Asset Management LLC, as special
servicer (the “Special Servicer”), Park Bridge Lender Services LLC, as operating
advisor, Wells Fargo Bank, National Association, as certificate administrator
(in such capacity, the “Certificate Administrator”) and as trustee (in such
capacity, the “Trustee”), pursuant to which the Purchaser will transfer the
Mortgage Loans (as defined herein), together with certain other mortgage loans,
to a trust fund and certificates representing ownership interests in the
Mortgage Loans, together with the other mortgage loans, will be issued by the
trust fund (the “Trust Fund”). In exchange for the Mortgage Loans and the other
mortgage loans, the Trust Fund will issue to or at the direction of the
Depositor certificates to be known as GS Mortgage Securities Trust 2015-GC32,
Commercial Mortgage Pass-Through Certificates, Series 2015-GC32 (collectively,
the “Certificates”). For purposes of this Agreement, “Mortgage Loans” refers to
the mortgage loans listed on Exhibit A and “Mortgaged Properties” refers to the
properties securing such Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage File. The
Seller does hereby sell, transfer, assign, set over and convey to the Purchaser,
without recourse (except as otherwise specifically set forth herein), (subject
to the rights of the holders of interests in the Ascentia Communities Portfolio
Companion Loan, Kaiser Center Companion Loan, the US StorageMart Companion Loans
and the Alderwood Mall Companion Loans) all of its right, title and interest in
and to the Mortgage Loans identified on Exhibit A to this Agreement (the
“Mortgage Loan Schedule”) including all interest and principal received on or
with respect to the Mortgage Loans after the Cut-Off Date, (excluding payments
of principal, interest and other amounts due and payable on the Mortgage Loans
on or before the Cut-Off Date). Upon the sale of the Mortgage Loans, the
ownership of each related Note, the Seller’s interest in the related Mortgage
represented by the Note and the other contents of the related Mortgage File
(subject to the rights of the holders of interests in the Ascentia Communities
Portfolio Companion Loan, Kaiser Center Companion Loan, the US StorageMart
Companion

 



 

 

 

Loans and the Alderwood Mall Companion Loans) will be vested in the Purchaser
and immediately thereafter the Trustee, and the ownership of records and
documents with respect to each Mortgage Loan (other than those to be held by the
holders of the Ascentia Communities Portfolio Companion Loan, Kaiser Center
Companion Loan, the US StorageMart Companion Loans and the Alderwood Mall
Companion Loans) prepared by or which come into the possession of the Seller
shall (subject to the rights of the holders of the Ascentia Communities
Portfolio Companion Loan, Kaiser Center Companion Loan, the US StorageMart
Companion Loans and the Alderwood Mall Companion Loans) immediately vest in the
Purchaser and immediately thereafter the Trustee. In connection with the
transfer of the Ascentia Communities Portfolio Mortgage Loan, the Kaiser Center
Mortgage Loan, the US StorageMart Portfolio Mortgage Loan and the Alderwood Mall
Mortgage Loan pursuant to this Section 1, the Seller does hereby assign to the
Purchaser all of its rights, title and interest (solely in its capacity as the
holder of the Ascentia Communities Portfolio Mortgage Loan, the Kaiser Center
Mortgage Loan, the US StorageMart Portfolio Mortgage Loan and the Alderwood Mall
Mortgage Loan) in, to and under the related Co-Lender Agreement (it being
understood and agreed that the Seller does not assign any right, title or
interest that it or any other party may have thereunder in its capacity as the
Ascentia Communities Portfolio Companion Loan Holder, the Kaiser Center
Companion Loan Holder, a US StorageMart Portfolio Companion Loan Holder or a
Alderwood Mall Companion Loan Holder). The Purchaser will sell certain of the
Certificates (the “Public Certificates”) to the underwriters (the
“Underwriters”) specified in the Underwriting Agreement, dated as of July 16,
2015 (the “Underwriting Agreement”), between the Purchaser and the Underwriters,
and the Purchaser will sell certain of the Certificates (the “Private
Certificates”) to the initial purchasers (the “Initial Purchasers” and,
collectively with the Underwriters, the “Dealers”) specified in the Purchase
Agreement, dated as of July 16, 2015 (the “Certificate Purchase Agreement”),
between the Purchaser and Initial Purchasers.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As consideration for
the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $308,461,787.38,
plus accrued interest on the Mortgage Loans from and including July 1, 2015 to
but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters and the Initial Purchasers
on behalf of the Depositor and for which the Seller is specifically
responsible).

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2     Books and Records; Certain Funds Received After the Cut-Off Date.
From and after the sale of the Mortgage Loans to the Purchaser, record title to
each Mortgage (other than with respect to any Mortgage Loan that is a
Non-Serviced Mortgage Loan) and each Note shall be transferred to the Trustee
subject to and in accordance with this Agreement. Any funds due after the
Cut-Off Date in connection with a Mortgage Loan received by the Seller shall be
held in trust on behalf of the Trustee (for the benefit of the
Certificateholders) as the owner of such Mortgage Loan and shall be transferred
promptly to the Certificate Administrator. All scheduled payments of principal
and interest due on or before the Cut-Off Date but collected after the Cut-Off
Date, and all recoveries and payments of principal and interest collected on or
before the Cut-Off Date (only in respect of principal and interest on the
Mortgage Loans due on or before the Cut-Off Date and principal prepayments
thereon), shall belong to, and shall be promptly remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the

 



-2-

 

 

Purchaser, the Seller shall not take any actions inconsistent with the ownership
of the Mortgage Loans by the Purchaser and its assignees.

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes. The Purchaser
shall be responsible for maintaining, and shall maintain, a set of records for
each Mortgage Loan which shall be clearly marked to reflect the transfer of
ownership of each Mortgage Loan by the Seller to the Purchaser pursuant to this
Agreement.

 

SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a) The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver to or deposit with (or cause to be delivered to
or deposited with) the Custodian (on behalf of the Trustee), with copies to be
delivered to the Master Servicer (other than with respect to the Non-Serviced
Mortgage Loans) and the Special Servicer, respectively, on the dates set forth
in Section 2.01 of the Pooling and Servicing Agreement, all documents,
instruments and agreements required to be delivered by the Purchaser, or
contemplated to be delivered by the Seller (whether at the direction of the
Purchaser or otherwise), to the Custodian, the Master Servicer and the Special
Servicer, as applicable, with respect to the Mortgage Loans under Section 2.01
of the Pooling and Servicing Agreement, and meeting all the requirements of such
Section 2.01 of the Pooling and Servicing Agreement; provided that the Seller
shall not be required to deliver any draft documents, privileged or other
communications, credit underwriting, due diligence analyses or data or internal
worksheets, memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to Non-Serviced
Mortgage Loans), the Seller shall deliver to the Master Servicer and the Master
Servicer shall hold the original (or copy, if such original has been submitted
by the Seller to the issuing bank to effect an assignment or amendment of such
letter of credit (changing the beneficiary thereof to the Trust (in care of the
Master Servicer) that may be required in order for the Master Servicer to draw
on such letter of credit on behalf of the Trust in accordance with the
applicable terms thereof and/or of the related Loan Documents)) and the Seller
shall be deemed to have satisfied any such delivery requirements by delivering
with respect to any letter(s) of credit a copy thereof to the Custodian together
with an Officer’s Certificate of the Seller certifying that such document has
been delivered to the Master Servicer or an Officer’s Certificate from the
Master Servicer certifying that it holds the letter(s) of credit pursuant to
Section 2.01(b) of the Pooling and Servicing Agreement. If a letter of credit
referred to in the previous sentence is not in a form that would allow the
Master Servicer to draw on such letter of credit on behalf of the Trust in
accordance with the applicable terms thereof and/or of the related Loan
Documents, the Seller shall deliver the appropriate assignment or amendment
documents (or copies of such assignment or amendment documents if the Seller has
submitted the originals to the related issuer of such letter of credit for
processing) to the Master Servicer within 90 days of the Closing Date. The
Seller shall pay any costs of assignment or amendment of such letter(s) of
credit required in order for the Master Servicer to draw on such letter(s) of
credit on behalf of the Trust and shall cooperate with the reasonable requests
of the Master Servicer or the Special Servicer, as

 



-3-

 

 

applicable, in connection with effectuating a draw under any such letter of
credit prior to the date such letter of credit is assigned or amended in order
that it may be drawn by the Master Servicer on behalf of the Trust.

 

(b)          Except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan, the Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date: (i) a copy of the Mortgage File; (ii) all documents and
records not otherwise required to be contained in the Mortgage File that (A)
relate to the origination and/or servicing and administration of the Mortgage
Loans and the Ascentia Communities Portfolio Companion Loan and the Kaiser
Center Companion Loan (prior to the Kaiser Center Companion Loan Securitization
Date), (B) are reasonably necessary for the ongoing administration and/or
servicing of the Mortgage Loans (including any asset summaries related to the
Mortgage Loans that were delivered to the Rating Agencies in connection with the
rating of the Certificates) and the Ascentia Communities Portfolio Companion
Loan and the Kaiser Center Companion Loan (prior to the Kaiser Center Companion
Loan Securitization Date) or for evidencing or enforcing any of the rights of
the holder of the Mortgage Loans and the Ascentia Communities Portfolio
Companion Loan and the Kaiser Center Companion Loan (prior to the Kaiser Center
Companion Loan Securitization Date) or holders of interests therein and (C) are
in the possession or under the control of the Seller; and (iii) all unapplied
Escrow Payments and reserve funds in the possession or under control of the
Seller that relate to the Mortgage Loans or the Ascentia Communities Portfolio
Companion Loan or the Kaiser Center Companion Loan (prior to the Kaiser Center
Companion Loan Securitization Date), together with a statement indicating which
Escrow Payments and reserve funds are allocable to each Mortgage Loan or to the
Ascentia Communities Portfolio Companion Loan or to the Kaiser Center Companion
Loan (prior to the Kaiser Center Companion Loan Securitization Date), provided
that copies of any document in the Mortgage File and any other document, record
or item referred to above in this sentence that constitutes a Designated
Servicing Document shall be delivered to the Master Servicer on or before the
Closing Date; provided that the Seller shall not be required to deliver any
draft documents, privileged or other communications, credit underwriting, due
diligence analyses or data or internal worksheets, memoranda, communications or
evaluations.

 

(c)          With respect to any Mortgage Loan secured by a Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable comfort letter), provide any such required notice
or make any such required request to the related franchisor for the transfer or
assignment of such comfort letter or issuance of a new comfort letter (or any
such new document or acknowledgement as may be contemplated under the existing
comfort letter), with a copy of such notice or request to the Custodian (who
shall include such document in the related Mortgage File), the Master Servicer
and the Special Servicer, and the Master Servicer shall use reasonable efforts
in accordance with the Servicing Standard to acquire such replacement comfort
letter, if necessary (or to acquire any such new document or acknowledgement as
may be contemplated under the existing comfort letter), and the Master

 



-4-

 

 

Servicer shall, as soon as reasonably practicable following receipt thereof,
deliver the original of such replacement comfort letter, new document or
acknowledgement, as applicable, to the Custodian for inclusion in the Mortgage
File.

 

SECTION 4     Treatment as a Security Agreement. Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans. The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

 

SECTION 5     Covenants of the Seller. The Seller covenants with the Purchaser
as follows:

 

(a)          except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan it shall cause Anderson McCoy & Orta, P.C. to record and file in
the appropriate public recording office for real property records or UCC
financing statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), each related assignment of Mortgage and assignment of
assignment of leases, rents and profits and each related UCC-3 financing
statement referred to in the definition of Mortgage File from the Seller to the
Trustee as and to the extent contemplated under Section 2.01(c) of the Pooling
and Servicing Agreement. All out of pocket costs and expenses relating to the
recordation or filing of such assignments, assignments of Mortgage and financing
statements shall be paid by the Seller. If any such document or instrument is
lost or returned unrecorded or unfiled, as the case may be, because of a defect
therein, then the Seller shall prepare or cause the preparation of a substitute
therefor or cure such defect or cause such defect to be cured, as the case may
be, and the Seller shall record or file, or cause AMO to record or file, such
substitute or corrected document or instrument or, with respect to any
assignments that the Custodian has agreed to record or file pursuant to the
Pooling and Servicing Agreement, deliver such substitute or corrected document
or instrument to the Custodian (or, if the Mortgage Loan is then no longer
subject to the Pooling and Servicing Agreement, the then holder of such Mortgage
Loan);

 

(b)          as to each Mortgage Loan, except with respect to any Mortgage Loan
that is a Non-Serviced Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3)
and (6) (if recorded) and (15) of the definition of “Mortgage File” in the
Pooling and Servicing Agreement solely because of a delay caused by the public
recording or filing office where such document or instrument has been

 



-5-

 

 

delivered for recordation or filing, as applicable, it shall forward to the
Custodian a copy of the original certified by the Seller to be a true and
complete copy of the original thereof submitted for recording. The Seller shall
cause each assignment referred to in Section (5)(a) above that is recorded and
the file copy of each UCC-3 assignment referred to in Section (5)(a) above to
reflect that it should be returned by the public recording or filing office to
the Custodian or its agent following recording (or, alternatively, to the Seller
or its designee, in which case the Seller shall deliver or cause the delivery of
the recorded/filed original to the Custodian promptly following receipt);
provided that, in those instances where the public recording office retains the
original assignment of Mortgage or assignment of Assignment of Leases, the
Seller shall obtain therefrom and deliver to the Custodian a certified copy of
the recorded original. On a monthly basis, at the expense of the Seller, the
Custodian shall forward to the Master Servicer a copy of each of the
aforementioned assignments following the Custodian’s receipt thereof;

 

(c)          it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Mortgage Loans that are Non-Serviced Mortgage Loans) to the Master Servicer,
including effectuating the transfer of any letters of credit with respect to any
Mortgage Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders and/or the Ascentia Communities Portfolio Companion Loan
Holder and/or the Kaiser Center Companion Loan Holder (prior to the Kaiser
Center Companion Loan Securitization Date), as applicable. Prior to the date
that a letter of credit with respect to any Mortgage Loan is transferred to the
Master Servicer, the Seller will cooperate with the reasonable requests of the
Master Servicer or the Special Servicer, as applicable, in connection with
effectuating a draw under such letter of credit as required under the terms of
the related Loan Documents;

 

(d)          the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC® Financial File and the CREFC® Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;

 

(e)          if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus Supplement dated July 17, 2015 relating
to the Public Certificates, the annexes and exhibits thereto and the DVD
delivered therewith, or the Offering Circular dated July 17, 2015 relating to
the Private Certificates, the annexes and exhibits thereto and the DVD delivered
therewith (collectively, the “Offering Documents”), or causes there to be an
omission to state therein a material fact with respect to the Seller Information
required to be stated therein or necessary to make the statements therein with
respect to the Seller Information, in the light of the circumstances under which
they were made, not misleading, then the Seller shall promptly notify the
Dealers and the Depositor. If as a result of any such event the Dealers’ legal
counsel determines that it is necessary to amend or supplement the Offering
Documents in order to correct the untrue statement, or to make the statements
therein, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, not misleading, or to

 



-6-

 

 

make the Offering Documents in compliance with applicable law, the Seller shall
(to the extent that such amendment or supplement solely relates to the Seller
Information) at the expense of the Seller, do all things reasonably necessary to
assist the Depositor to prepare and furnish to the Dealers, such amendments or
supplements to the Offering Documents as may be necessary so that the Seller
Information in the Offering Documents, as so amended or supplemented, will not
contain an untrue statement, will not, in the light of the circumstances when
the Offering Documents are delivered to a purchaser, be misleading and will
comply with applicable law. (All terms under this clause (e) and not otherwise
defined in this Agreement shall have the meanings set forth in the
Indemnification Agreement, dated as of July 16, 2015, among the Underwriters,
the Initial Purchasers, the Seller and the Purchaser (the “Indemnification
Agreement” and, together with this Agreement, the “Operative Documents”));

 

(f)          for so long as the Trust Fund (or with respect to the Ascentia
Communities Portfolio Companion Loan or the Kaiser Center Companion Loan (prior
to the Kaiser Center Companion Loan Securitization Date), if such Companion Loan
is deposited into another securitization, the trust fund under such other
securitization) is subject to the reporting requirements of the Exchange Act,
the Seller shall provide the Depositor (or with respect to the Ascentia
Communities Portfolio Companion Loan or the Kaiser Center Companion Loan (prior
to the Kaiser Center Companion Loan Securitization Date), if such Companion Loan
(or a portion thereof) is deposited into another securitization, the depositor
of such securitization) and the Certificate Administrator with any Additional
Form 10-D Disclosure, any Additional Form 10-K Disclosure and any Form 8-K
Disclosure Information indicated on Exhibit U, Exhibit V and Exhibit Z to the
Pooling and Servicing Agreement, to the extent contemplated to be provided by
the Seller, within the time periods set forth in the Pooling and Servicing
Agreement; provided that, in connection with providing Additional Form 10-K
Disclosure and the Seller’s reporting obligations under Item 1119 of Regulation
AB, upon reasonable request by the Seller, the Purchaser shall provide the
Seller with a list of all parties to the Pooling and Servicing Agreement and any
other Servicing Function Participant; and

 

(g)          With respect to the Ascentia Communities Portfolio Mortgage Loan or
the Kaiser Center Mortgage Loan (prior to the Kaiser Center Companion Loan
Securitization Date), the Seller agrees that if disclosure related to the
description of a party to the Pooling and Servicing Agreement is requested by
the holder of a related Companion Loan for inclusion in the disclosure materials
relating to the securitization of such Companion Loan, the reasonable costs of
such party related to such disclosure and any opinion(s) of counsel,
certifications and/or indemnification agreement(s) shall be paid or caused to be
paid by the Seller.

 

SECTION 6     Representations and Warranties.

 

(a)          The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:

 

(i)          The Seller is a corporation, duly organized, validly existing and
in good standing under the laws of the State of New York with full power and
authority to own its assets and conduct its business, is duly qualified as a
foreign organization in good standing in all jurisdictions to the extent such
qualification is necessary to hold and sell the Mortgage Loans or otherwise
comply with its obligations under this Agreement

 



-7-

 

 

except where the failure to be so qualified would not have a material adverse
effect on its ability to perform its obligations hereunder, and the Seller has
taken all necessary action to authorize the execution and delivery of, and
performance under, the Operative Documents and has duly executed and delivered
each Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;

 

(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 

(iii)          The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;

 

(iv)          There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;

 

(v)           The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that, in the
Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial or other) or operations of the Seller
or its properties or might have consequences that, in the Seller’s good faith
and reasonable judgment, is likely to materially and adversely affect its
performance under any Operative Document;

 

(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the

 



-8-

 

 

transactions contemplated hereby or thereby, other than those which have been
obtained by the Seller;

 

(vii)        The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction; and

 

(viii)       Except for the agreed-upon procedures report obtained from the
accounting firm engaged to provide procedures involving a comparison of
information in loan files for the Mortgage Loans to information on a data tape
relating to the Mortgage Loans (the “Accountant’s Due Diligence Report”), the
Seller has not obtained (and, through and including the Closing Date, will not
obtain) any “third party due diligence report” (as defined in Rule 15Ga-2 under
the Exchange Act) in connection with the transactions contemplated herein and in
the Offering Documents and, except for the accountants with respect to the
Accountants’ Due Diligence Report, the Seller has not employed (and, through and
including the Closing Date, will not employ) any third party to engage in any
activity that constitutes “due diligence services” within the meaning of Rule
17g-10 under the Exchange Act in connection with the transactions contemplated
herein and in the Offering Documents. The Underwriters and Initial Purchasers
are third-party beneficiaries of the provisions set forth in this Section
6(a)(viii).

 

(b)          The Purchaser represents and warrants to the Seller as of the
Closing Date that:

 

(i)           The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;

 

(ii)          Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)         The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or

 



-9-

 

 

constitute a default under, any of the terms, conditions or provisions of any of
the Purchaser’s organizational documents or any agreement or instrument to which
the Purchaser is a party or by which it is bound, or any order or decree
applicable to the Purchaser, or result in the creation or imposition of any lien
on any of the Purchaser’s assets or property, in each case which would
materially and adversely affect the ability of the Purchaser to carry out the
transactions contemplated by this Agreement;

 

(iv)          There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)           The Purchaser is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Purchaser or its properties or might have consequences that
would materially and adversely affect its performance under any Operative
Document;

 

(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser; and

 

(vii)        The Purchaser (A) prepared one or more reports on Form ABS-15G
(each, a “Form 15G”) containing the findings and conclusions of the Accountant’s
Due Diligence Report and meeting the requirements of that Form 15G, Rule 15Ga-2,
any other rules and regulations of the Securities and Exchange Commission and
the Exchange Act; (B) provided a copy of the final draft of each such Form 15G
to the Underwriters and the Initial Purchasers at least 6 Business Days before
the first sale in the offering contemplated by the Offering Documents; and (C)
furnished each such Form 15G to the Securities and Exchange Commission on EDGAR
at least 5 Business Days before the first sale in the offering contemplated by
the Offering Documents as required by Rule 15Ga-2.

 

(c)           The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.

 

(d)           Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or

 



-10-

 

 

does not appear to be regular on its face (each, a “Document Defect”), or
discovers or receives notice alleging a breach of any representation or warranty
of the Seller made pursuant to Section 6(c) of this Agreement with respect to
any Mortgage Loan (a “Breach”) or (ii) the Special Servicer or the Purchaser
receives a Repurchase Request, then such party is required to give prompt
written notice thereof to the Seller.

 

(e)          Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of the
Certificateholders therein or causes any Mortgage Loan to fail to be a Qualified
Mortgage (any such Document Defect shall constitute a “Material Document Defect”
and any such Breach shall constitute a “Material Breach”). If such Document
Defect or Breach has been determined to be a Material Document Defect or
Material Breach, then the Special Servicer will be required to give prompt
written notice thereof to the Seller. Promptly upon becoming aware of any such
Material Document Defect or Material Breach (including through a written notice
given by the Master Servicer or the Special Servicer, as provided above if the
Document Defect or Breach identified therein is a Material Document Defect or
Material Breach, as the case may be), the Seller shall, not later than 90 days
from the earlier of the Seller’s discovery or receipt of notice of, and receipt
of a demand to take action with respect to, such Material Document Defect or
Material Breach, as the case may be (or, in the case of a Material Document
Defect or Material Breach relating to a Mortgage Loan not being a “qualified
mortgage” within the meaning of the REMIC Provisions, not later than 90 days
from any party discovering such Material Document Defect or Material Breach),
cure the same in all material respects (which cure shall include payment of any
losses and Additional Trust Fund Expenses associated therewith) or, if such
Material Document Defect or Material Breach, as the case may be, cannot be cured
within such 90 day period, the Seller shall either (i) repurchase the affected
Mortgage Loan or any related REO Property (or the Trust Fund’s interest therein)
at the applicable Purchase Price by wire transfer of immediately available funds
to the Collection Account or (ii) substitute a Qualified Substitute Mortgage
Loan for such affected Mortgage Loan (provided that in no event shall any such
substitution occur later than the second anniversary of the Closing Date) and
pay the Master Servicer, for deposit into the Collection Account, any
Substitution Shortfall Amount in connection therewith; provided, however, that
if (i) such Material Document Defect or Material Breach is capable of being
cured but not within such 90 day period, (ii) such Material Document Defect or
Material Breach is not related to any Mortgage Loan’s not being a “qualified
mortgage” within the meaning of the REMIC Provisions and (iii) the Seller has
commenced and is diligently proceeding with the cure of such Material Document
Defect or Material Breach within such 90 day period, then the Seller shall have
an additional 90 days to complete such cure, or, in the event of a failure to so
cure, to complete such repurchase of the related Mortgage Loan or substitute a
Qualified Substitute Mortgage Loan as described above (it being understood and
agreed that, in connection with the Seller’s receiving such additional 90 day
period, the Seller shall deliver an Officer’s Certificate to the Trustee, the
Special Servicer and the Certificate Administrator setting forth the reasons
such Material Document Defect or Material Breach is not capable of being cured
within the initial 90 day period and what actions the Seller is pursuing in
connection with the cure thereof and stating that the Seller anticipates that
such Material Document Defect or Material Breach will be cured within such
additional 90 day period); and

 



-11-

 

 

provided, further, that, if any such Material Document Defect is still not cured
after the initial 90 day period and any such additional 90 day period solely due
to the failure of the Seller to have received the recorded document, then the
Seller shall be entitled to continue to defer its cure, repurchase or
substitution obligations in respect of such Document Defect so long as the
Seller certifies to the Trustee, the Special Servicer and the Certificate
Administrator every 30 days thereafter that the Document Defect is still in
effect solely because of its failure to have received the recorded document and
that the Seller is diligently pursuing the cure of such defect (specifying the
actions being taken), except that no such deferral of cure, repurchase or
substitution may continue beyond the date that is 18 months following the
Closing Date. Any such repurchase or substitution of a Mortgage Loan shall be on
a whole loan, servicing released basis. The Seller shall have no obligation to
monitor the Mortgage Loans regarding the existence of a Breach or a Document
Defect, but if the Seller discovers a Material Breach or Material Document
Defect with respect to a Mortgage Loan, it will notify the Purchaser. Monthly
Payments due with respect to each Qualified Substitute Mortgage Loan (if any)
after the related Due Date in the month of substitution, and Monthly Payments
due with respect to each Mortgage Loan being repurchased or replaced, and
received by the Master Servicer or the Special Servicer on behalf of the Trust,
after the related Cut-off Date through, but not including, the related date of
repurchase or substitution, shall be part of the Trust Fund. Monthly Payments
due with respect to each Qualified Substitute Mortgage Loan (if any) on or prior
to the related Due Date in the month of substitution, and Monthly Payments due
with respect to each Mortgage Loan being repurchased or replaced and received by
the Master Servicer or the Special Servicer on behalf of the Trust after the
related date of repurchase or substitution, shall not be part of the Trust Fund
and are to be remitted by the Master Servicer to the Seller effecting the
related repurchase or substitution promptly following receipt.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.

 

With respect to each of the Kaiser Center Mortgage Loan (after the Kaiser Center
Companion Loan Securitization Date), the US StorageMart Mortgage Loan and
Alderwood Mall Mortgage Loan, the Seller agrees that if a “Material Document
Defect” (or equivalent concept) under, and as such term or any analogous term is
defined in, the related Other Pooling and Servicing Agreement exists with
respect to the related controlling Non-Serviced Companion Loan and the
applicable seller thereof or other responsible party repurchases such related
Non-Serviced Companion Loan from the related Other Securitization Trust, then
the Seller shall repurchase the Kaiser Center Mortgage Loan (after the Kaiser
Center Companion Loan Securitization Date), the US StorageMart Mortgage Loan and
Alderwood Mall Mortgage Loan,

 



-12-

 

 

as applicable; provided, however, that the foregoing shall not apply to any
Material Document Defect (or equivalent concept) related to the promissory note
for the related Non-Serviced Companion Loan.

 

(f)          In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all escrows and reserve funds pertaining to such Mortgage Loan
possessed by it, and each document that constitutes a part of the Mortgage File
shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee and the Custodian shall be
conditioned upon its receipt from the Master Servicer of a Request for Release
and an Officer’s Certificate to the effect that the requirements for repurchase
or substitution have been satisfied.

 

(g)         The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Notes or Assignment of Mortgage or
the examination of the Mortgage Files.

 

(h)         Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Breach or Material
Document Defect or to repurchase, or substitute for, any affected Mortgage Loan
pursuant to this Section 6 shall constitute the sole remedy available to the
Purchaser in connection with a breach of any of the Seller’s representations or
warranties contained in Section 6(c) of this Agreement or a Document Defect with
respect to any Mortgage Loan.

 

(i)          The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request. Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan, (2) the date (x) such Repurchase
Communication of such Repurchase Request or Repurchase Request Withdrawal was
received, (y) the related Mortgage Loan was repurchased or replaced or (z) the
Repurchase Request was rejected or disputed, as applicable, and (3) if known,
the basis for (x) the Repurchase Request (as

 



-13-

 

 

asserted in the Repurchase Request) or (y) any rejection or dispute of a
Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission pursuant to Rule 15Ga-1 under the Exchange Act with respect
to the Mortgage Loans on or before the date that is five (5) Business Days
before the date such Form ABS-15G is required to be filed with the Securities
and Exchange Commission.

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

 

The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines. In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1
Notice shall be deemed to constitute a waiver or defense to the exercise of any
legal right the 15Ga-1 Notice Provider may have with respect to this Agreement,
including with respect to any Repurchase Request that is the subject of a 15Ga-1
Notice.

 

Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001644697.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

SECTION 7     Review of Mortgage File. The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.

 



-14-

 

 

SECTION 8     Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the consideration
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

 

(a)          Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.

 

(b)          The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.

 

(c)          The Purchaser shall have received the following additional closing
documents:

 

(i)           copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 

(ii)          a certificate as of a recent date of the Secretary of State of the
State of New York to the effect that the Seller is duly organized, existing and
in good standing in the State of New York;

 

(iii)         an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;

 

(iv)         an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and

 

(v)          a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Primary Free Writing
Prospectus, the Prospectus Supplement, the Preliminary Offering Circular or the
Final Offering Circular (each as defined in the Indemnification Agreement), as
of the date thereof or as of the Closing Date (or, in the case of the Primary
Free Writing Prospectus or the Preliminary Offering Circular, solely as of the
time of sale) contained or contain, as applicable, with respect to

 



-15-

 

 

the Seller or the Mortgage Loans, any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements therein
relating to the Seller or the Mortgage Loans, in the light of the circumstances
under which they were made, not misleading and (b) the Seller Information (as
defined in the Indemnification Agreement) in the Prospectus Supplement appears
to be appropriately responsive in all material respects to the applicable
requirements of Regulation AB.

 

(d)          The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement. The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.

 

(e)          The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.

 

(f)           The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.

 

SECTION 9     Closing. The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.

 

SECTION 10     Expenses. The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator and their respective counsel; (iv)
the fees and disbursements of a firm of certified public accountants selected by
the Purchaser and the Seller with respect to numerical information in respect of
the Mortgage Loans and the Certificates included in the Prospectus, Primary Free
Writing Prospectus, the Prospectus Supplement, the Preliminary Offering
Circular, the Final Offering Circular and any related disclosure for the initial
Form 8-K, including the cost of obtaining any “comfort letters” with respect to
such items; (v) the costs and expenses in connection with the qualification or
exemption of the Certificates under state securities or blue sky laws, including
filing fees and reasonable fees and disbursements of counsel in connection
therewith; (vi) the costs and expenses in connection with any determination of
the eligibility of the Certificates for investment by institutional investors in
any jurisdiction and the preparation of any legal investment survey, including
reasonable fees and disbursements of counsel in connection therewith; (vii) the
costs and expenses in connection with printing (or otherwise reproducing) and
delivering the Registration Statement, Prospectus, Primary Free Writing
Prospectus, Prospectus Supplement, Preliminary Offering Circular and Final
Offering Circular and the reproducing and delivery of this Agreement and the
furnishing to the Underwriters of

 



-16-

 

 

such copies of the Registration Statement, Prospectus, Primary Free Writing
Prospectus, Prospectus Supplement, Preliminary Offering Circular, Final Offering
Circular and this Agreement as the Underwriters may reasonably request; (viii)
the fees of the rating agency or agencies requested to rate the Certificates;
(ix) the reasonable fees and expenses of Cadwalader, Wickersham & Taft LLP, as
counsel to the Purchaser; and (x) the reasonable fees and expenses of Orrick,
Herrington & Sutcliffe LLP, as counsel to the Underwriters and the Initial
Purchasers.

 

If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.

 

SECTION 11     Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.

 

SECTION 12     Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13     Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 14    Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION BY SUIT ON THE JUDGMENT OR IN

 



-17-

 

 

ANY OTHER MANNER PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON
IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR
NOTICES HEREUNDER AND AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO
EFFECT SERVICE OF PROCESS IN ANY MANNER PERMITTED BY LAW.

 

SECTION 15     No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 6 and Section 16.

 

SECTION 16     Assignment. The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders. The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement. This Agreement shall bind and inure
to the benefit of and be enforceable by the Seller, the Purchaser and their
permitted successors and assigns. Any Person into which the Seller may be merged
or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act. The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.

 

SECTION 17     Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax
number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax
number: (212) 291-5318, email: joe.osborne@gs.com, (ii) if sent to the Seller,
will be mailed, hand delivered, couriered or sent by facsimile transmission or
electronic mail and confirmed to it at Citigroup Global Markets Realty Corp.,
390 Greenwich Street, 5th Floor, New York, New York 10013, to the attention of
Paul Vanderslice, fax number: (212) 723-8599, and Citigroup Global Markets
Realty Corp., 388 Greenwich Street, 19th Floor, New York, New York 10013, to the
attention of Richard Simpson, fax number: (646) 328-2943, and Ryan M. O’Connor,
fax number: (646) 328-2943, respectively, and with an electronic copy emailed to
Richard Simpson at richard.simpson@citi.com and to Ryan M. O’Connor at
ryan.m.oconnor@citi.com, and (iii) in the case of any of the preceding parties,
such other address as may hereafter be furnished to the other party in writing
by such parties.

 

SECTION 18     Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.

 



-18-

 

 

SECTION 19     Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

SECTION 20     Exercise of Rights. No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

SECTION 21     No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22     Miscellaneous. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 

SECTION 23     Further Assurances. The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.



 

* * * * * *

 

-19-

 

  

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.


 



  GS MORTGAGE SECURITIES CORPORATION II         By: /s/ Leah Nivison    
Name: Leah Nivison     Title: Vice President         CITIGROUP GLOBAL MARKETS
REALTY CORP.         By:  /s/ Richard W. Simpson     Name:  Richard W. Simpson  
  Title: Authorized Signatory

 

 

 

GS 2015-GC32 – CGMRC Mortgage Loan Purchase Agreement

 

 

  

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 

A-1

 

 



GSMS 2015-GC32                                                                  
                                    Control Number   Footnotes   Loan Number  
Property Name   Address   City   State   Zip Code    Cut-Off Date Balance ($)  
Mortgage Loan Rate (%)   Remaining Term To Maturity (Mos.)   Maturity Date  
Remaining Amortization Term (Mos.)   Servicing Fee Rate (%)   Subservicing Fee
Rate (%) 1   1   8625   Ascentia MHC Portfolio                   100,000,000  
4.42500%   120   7/6/2025   360   0.00500%   0.00000% 1.01       10484   Eagle
River   32700 Highway 6   Edwards   Colorado   81632                            
1.02       10485   Foxridge Farm   26900 East Colfax Avenue   Aurora   Colorado
  80018                             1.03       10494   River Valley   10910
Turner Boulevard   Longmont   Colorado   80504                             1.04
      10505   West Winds   505 Williams Street   Cheyenne   Wyoming   82007    
                        1.05       10497   Skyline Village   1700 Swanson Drive
  Rock Springs   Wyoming   82901                             1.06       10486  
Gaslight Village   2801 North 1st Street   Lincoln   Nebraska   68521          
                  1.07       10483   Dream Island   1315 Dream Island Plaza  
Steamboat Springs   Colorado   80487                             1.08      
10501   Valley Ridge   8671 Southwest Loop 410   San Antonio   Texas   78242    
                        1.09       10506   Western Hills   45 Purple Sage Road  
Rock Springs   Wyoming   82901                             1.10       10490  
Lake Fork   150 Highway 300   Leadville   Colorado   80461                      
      1.11       10478   Aloha Vegas   500 Miller Avenue   North Las Vegas  
Nevada   89030                             1.12       10489   Kingswood Estates
  2323 Bellwood Drive   Grand Island   Nebraska   68801                        
    1.13       10481   Country Oaks   7510 Talley Road   San Antonio   Texas  
78253                             1.14       10508   Woodlawn Estates   2720
North 2nd Street   Lincoln   Nebraska   68521                             1.15  
    10479   Buckingham Village   2910 Pat Booker Road   Universal City   Texas  
78148                             1.16       10509   Woodview   1301 West Oltorf
Street   Austin   Texas   78704                             1.17       10504  
West Park Plaza   129 Melody Lane   Grand Island   Nebraska   68803            
                1.18       10500   Valle Grande   8900 2nd Street Northwest  
Albuquerque   New Mexico   87114                             1.19       10495  
Riviera de Sandia   12145 State Highway 14 North, Lot J3   Cedar Crest   New
Mexico   87008                             1.20       10480   Cedar Village  
15814 East Colfax Avenue   Aurora   Colorado   80011                            
1.21       10493   Rancho Bridger   5020 Springs Drive   Rock Springs   Wyoming
  82901                             1.22       10496   Sheltered Valley   1700
Wilson Street   Green River   Wyoming   82935                             1.23  
    10502   Vals   125 Clinton Road   Cibolo   Texas   78108                    
        1.24       10482   Countryside Estates   2400 North 1st Street   Lincoln
  Nebraska   68521                             1.25       10503   W bar K   3800
Sunset Drive   Rock Springs   Wyoming   82901                             1.26  
    10499   Trails End   1925 East Murray Street   Rawlins   Wyoming   82301    
                        1.27       10507   Windgate   2800 Windgate Drive   New
Braunfels   Texas   78130                             1.28       10487   Golden
Eagle   1016 Harshman Street   Rawlins   Wyoming   82301                        
    1.29       10491   Mountain Springs   701 Antelope Drive   Rock Springs  
Wyoming   82901                             1.30       10492   North Breeze  
8360 Eckhert Road   San Antonio   Texas   78240                             1.31
      10498   Sugar Creek   211 Monroe Street   Rawlins   Wyoming   82301      
                      1.32       10488   Hillside   300 Harshman Street  
Rawlins   Wyoming   82301                             6   2   10040   Kaiser
Center   300 Lakeside Drive   Oakland   California   94612   50,000,000  
4.39000%   119   6/6/2025   360   0.00500%   0.00000% 7       10321   Hilton
Garden Inn Pittsburgh/Southpointe   1000 Corporate Drive   Canonsburg  
Pennsylvania   15317   30,000,000   4.35000%   120   7/6/2025   360   0.00500%  
0.00000% 9   3   7941   US StorageMart Portfolio                   25,000,000  
3.79788%   57   4/6/2020   0   0.00250%   0.00500% 9.01       7941-1   50
Wallabout Street   50 Wallabout Street   Brooklyn   New York   11249            
                9.02       7941-2   250 Flanagan Way   250 Flanagan Way  
Secaucus   New Jersey   07094                             9.03       7941-3  
6700 River Road   6700 River Road   West New York   New Jersey   07093          
                  9.04       7941-4   1015 North Halsted Street   1015 North
Halsted Street   Chicago   Illinois   60642                             9.05    
  7941-5   7536 Wornall Road   7536 Wornall Road   Kansas City   Missouri  
64114                             9.06       7941-6   640 Southwest 2nd Avenue  
640 Southwest 2nd Avenue   Miami   Florida   33130                            
9.07       7941-7   4920 Northwest 7th Street   4920 Northwest 7th Street  
Miami   Florida   33126                             9.08       7941-8   9925
Southwest 40th Street   9925 Southwest 40th Street   Miami   Florida   33165    
                        9.09       7941-9   9220 West 135th Street   9220 West
135th Street   Overland Park   Kansas   66221                             9.10  
    7941-10   980 4th Avenue   980 4th Avenue   Brooklyn   New York   11232    
                        9.11       7941-11   405 South Federal Highway   405
South Federal Highway   Pompano Beach   Florida   33062                        
    9.12       7941-12   11001 Excelsior Boulevard   11001 Excelsior Boulevard  
Hopkins   Minnesota   55343                             9.13       7941-13  
11325 Lee Highway   11325 Lee Highway   Fairfax   Virginia   22030              
              9.14       7941-14   2021 Griffin Road   2021 Griffin Road   Fort
Lauderdale   Florida   33312                             9.15       7941-15  
400 West Olmos Drive   400 West Olmos Drive   San Antonio   Texas   78212      
                      9.16       7941-16   14151 Wyandotte Street   14151
Wyandotte Street   Kansas City   Missouri   64145                            
9.17       7941-17   5979 Butterfield Road   5979 Butterfield Road   Hillside  
Illinois   60162                             9.18       7941-18   115 Park
Avenue   115 Park Avenue   Basalt   Colorado   81621                            
9.19       7941-19   3500 Southwest 160th Avenue   3500 Southwest 160th Avenue  
Miramar   Florida   33027                             9.20       7941-20   2445
Crain Highway   2445 Crain Highway   Waldorf   Maryland   20601                
            9.21       7941-21   100 West North Avenue   100 West North Avenue  
Lombard   Illinois   60148                             9.22       7941-22   2727
Shermer Road   2727 Shermer Road   Northbrook   Illinois   60062                
            9.23       7941-23   15201 Antioch Road   15201 Antioch Road  
Overland Park   Kansas   66221                             9.24       7941-24  
2450 Mandela Parkway   2450 Mandela Parkway   Oakland   California   94607      
                      9.25       7941-25   184-02 Jamaica Avenue   184-02
Jamaica Avenue   Hollis   New York   11423                             9.26    
  7941-26   9012 Northwest Prairie View Road   9012 Northwest Prairie View Road
  Kansas City   Missouri   64153                             9.27       7941-27
  16101 West 95th Street   16101 West 95th Street   Lenexa   Kansas   66219    
                        9.28       7941-28   3100 North Mannheim   3100 North
Mannheim   Franklin Park   Illinois   60131                             9.29    
  7941-29   9580 Potranco Road   9580 Potranco Road   San Antonio   Texas  
78251                             9.30       7941-30   18025 Monterey Street  
18025 Monterey Street   Morgan Hill   California   95037                        
    9.31       7941-31   9N 004 Route 59   9N 004 Route 59   Elgin   Illinois  
60120                             9.32       7941-32   5115 Clayton Road   5115
Clayton Road   Concord   California   94521                             9.33    
  7941-33   9702 West 67th Street   9702 West 67th Street   Merriam   Kansas  
66203                             9.34       7941-34   794 Scenic Highway   794
Scenic Highway   Lawrenceville   Georgia   30046                            
9.35       7941-35   12430 Bandera Road   12430 Bandera Road   Helotes   Texas  
78023                             9.36       7941-36   4000 South Providence
Road   4000 South Providence Road   Columbia   Missouri   65203                
            9.37       7941-37   2743 San Pablo Avenue   2743 San Pablo Avenue  
Oakland   California   94612                             9.38       7941-38  
819 North Eola Road   819 North Eola Road   Aurora   Illinois   60502          
                  9.39       7941-39   2506 West Worley Street   2506 West
Worley Street   Columbia   Missouri   65203                             9.40    
  7941-40   15601 FM 1325   15601 FM 1325   Austin   Texas   78728              
              9.41       7941-41   10700 West 159th Street   10700 West 159th
Street   Orland Park   Illinois   60467                             9.42      
7941-42   2403 Rangeline Street   2403 Rangeline Street   Columbia   Missouri  
65202                             9.43       7941-43   6714 South Cottage Grove
Avenue and 6932 South South Chicago Avenue   6714 South Cottage Grove Avenue and
6932 South South Chicago Avenue   Chicago   Illinois   60637                    
        9.44       7941-44   2277 Walters Road   2277 Walters Road   Fairfield  
California   94533                             9.45       7941-45   1575
Thousand Oaks Drive   1575 Thousand Oaks Drive   San Antonio   Texas   78232    
                        9.46       7941-46   7460 Frontage Road   7460 Frontage
Road   Merriam   Kansas   66203                             9.47       7941-47  
6401 Third Street   6401 Third Street   Key West   Florida   33040              
              9.48       7941-48   2816 Eaton Road   2816 Eaton Road   Kansas
City   Kansas   66103                             9.49       7941-49   3985
Atlanta Highway   3985 Atlanta Highway   Athens   Georgia   30606              
              9.50       7941-50   11510 North Main Street   11510 North Main
Street   Kansas City   Missouri   64155                             9.51      
7941-51   750 Winchester Road   750 Winchester Road   Lexington   Kentucky  
40505                             9.52       7941-52   3401 Broadway Boulevard  
3401 Broadway Boulevard   Kansas City   Missouri   64111                        
    9.53       7941-53   1720 Grand Boulevard   1720 Grand Boulevard   Kansas
City   Missouri   64108                             9.54       7941-54   1310
South Enterprise Street   1310 South Enterprise Street   Olathe   Kansas   66061
                            9.55       7941-55   2420 St Mary’s Boulevard   2420
St Mary’s Boulevard   Jefferson City   Missouri   65109                        
    9.56       7941-56   3500 I-70 Drive Southeast   3500 I-70 Drive Southeast  
Columbia   Missouri   65201                             9.57       7941-57   195
Southwest Boulevard   195 Southwest Boulevard   Kansas City   Kansas   66103    
                        9.58       7941-58   8900 Northwest Prairie View Road  
8900 Northwest Prairie View Road   Kansas City   Missouri   64153              
              9.59       7941-59   1601 Twilight Trail   1601 Twilight Trail  
Frankfort   Kentucky   40601                             9.60       7941-60  
1515 Church Street   1515 Church Street   Lake Charles   Louisiana   70601      
                      9.61       7941-61   1891 North Columbia Street   1891
North Columbia Street   Milledgeville   Georgia   31061                        
    9.62       7941-62   1200 US #1   1200 US #1   Key West   Florida   33040  
                          9.63       7941-63   251 Collins Industrial Boulevard
  251 Collins Industrial Boulevard   Athens   Georgia   30601                  
          9.64       7941-64   2310 Paris Road   2310 Paris Road   Columbia  
Missouri   65202                             9.65       7941-65   1820 West
Business Loop 70   1820 West Business Loop 70   Columbia   Missouri   65202    
                        9.66       7941-66   1723 East Florida   1723 East
Florida   Springfield   Missouri   65803                             11   4, 5  
8472   Alderwood Mall   3000 184th Street Southwest   Lynnwood   Washington  
98037   24,439,530   3.47875%   119   6/1/2025   359   0.00250%   0.00500% 13  
    8558   Cypress Retail Center   4951-4961 Katella Avenue   Cypress  
California   90720   22,268,382   4.09000%   119   6/6/2025   359   0.00500%  
0.00000% 25       10189   Shops at 69th Street   20 South 69th Street   Upper
Darby   Pennsylvania   19082   11,250,000   4.64000%   120   7/6/2025   360  
0.00500%   0.00000% 26       10343   College Grove   6348 College Grove Way  
San Diego   California   92115   10,984,207   4.02000%   119   6/6/2025   359  
0.00500%   0.00000% 39       8328   Torrey Place Apartments   575 East Torrey
Street   New Braunfels   Texas   78130   8,550,000   4.40000%   119   6/6/2025  
360   0.00500%   0.05000% 40       8613   Amsdell FL/NJ Self Storage Portfolio  
                8,000,000   4.57000%   120   7/6/2025   360   0.00500%  
0.03000% 40.01       8613-2   Compass Self Storage   2435 West State Road 426  
Oviedo   Florida   32765                             40.02       8613-1   Access
Self Storage   55 Beekman Street and 502 South Main Street   Manville   New
Jersey   08835                             42       7814   Holiday Inn Express &
Suites - Sherman TX   2909 Michelle Drive   Sherman   Texas   75092   7,160,000
  4.86000%   120   7/6/2025   360   0.00500%   0.00000% 52       8408   24 Simon
Street   24 Simon Street   Nashua   New Hampshire   03060   4,270,000   4.43000%
  120   7/6/2025   360   0.00500%   0.00000%

  

 

 

 

GSMS 2015-GC32                                                                  
                                    Control Number   Footnotes   Loan Number  
Property Name   Mortgage Loan Seller   Crossed Group   ARD (Yes / No)   Final
Maturity Date   Revised Rate   Companion Loan Flag   Companion Loan Cut-off
Balance   Companion Loan Interest Rate   Companion Loan Remaining Term To
Maturity / ARD (Mos.)   Companion Loan Maturity Date / ARD   Companion Loan
Remaining Amortization Term (Mos.) 1   1   8625   Ascentia MHC Portfolio   CGMRC
  NAP   No           Yes   45,000,000   4.42500%   120   7/6/2025   360 1.01    
  10484   Eagle River                                             1.02      
10485   Foxridge Farm                                             1.03      
10494   River Valley                                             1.04      
10505   West Winds                                             1.05       10497
  Skyline Village                                             1.06       10486  
Gaslight Village                                             1.07       10483  
Dream Island                                             1.08       10501  
Valley Ridge                                             1.09       10506  
Western Hills                                             1.10       10490  
Lake Fork                                             1.11       10478   Aloha
Vegas                                             1.12       10489   Kingswood
Estates                                             1.13       10481   Country
Oaks                                             1.14       10508   Woodlawn
Estates                                             1.15       10479  
Buckingham Village                                             1.16       10509
  Woodview                                             1.17       10504   West
Park Plaza                                             1.18       10500   Valle
Grande                                             1.19       10495   Riviera de
Sandia                                             1.20       10480   Cedar
Village                                             1.21       10493   Rancho
Bridger                                             1.22       10496   Sheltered
Valley                                             1.23       10502   Vals      
                                      1.24       10482   Countryside Estates    
                                        1.25       10503   W bar K              
                              1.26       10499   Trails End                    
                        1.27       10507   Windgate                            
                1.28       10487   Golden Eagle                                
            1.29       10491   Mountain Springs                                
            1.30       10492   North Breeze                                    
        1.31       10498   Sugar Creek                                          
  1.32       10488   Hillside                                             6   2
  10040   Kaiser Center   CGMRC   NAP   No           Yes   90,000,000   4.39000%
  119   6/6/2025   360 7       10321   Hilton Garden Inn Pittsburgh/Southpointe
  CGMRC   NAP   No                                 9   3   7941   US StorageMart
Portfolio   CGMRC   NAP   No           Yes   387,500,000   3.79788%   57  
4/6/2020   0 9.01       7941-1   50 Wallabout Street                            
                9.02       7941-2   250 Flanagan Way                            
                9.03       7941-3   6700 River Road                            
                9.04       7941-4   1015 North Halsted Street                  
                          9.05       7941-5   7536 Wornall Road                
                            9.06       7941-6   640 Southwest 2nd Avenue        
                                    9.07       7941-7   4920 Northwest 7th
Street                                             9.08       7941-8   9925
Southwest 40th Street                                             9.09      
7941-9   9220 West 135th Street                                             9.10
      7941-10   980 4th Avenue                                             9.11
      7941-11   405 South Federal Highway                                      
      9.12       7941-12   11001 Excelsior Boulevard                            
                9.13       7941-13   11325 Lee Highway                          
                  9.14       7941-14   2021 Griffin Road                        
                    9.15       7941-15   400 West Olmos Drive                  
                          9.16       7941-16   14151 Wyandotte Street          
                                  9.17       7941-17   5979 Butterfield Road    
                                        9.18       7941-18   115 Park Avenue    
                                        9.19       7941-19   3500 Southwest
160th Avenue                                             9.20       7941-20  
2445 Crain Highway                                             9.21      
7941-21   100 West North Avenue                                             9.22
      7941-22   2727 Shermer Road                                            
9.23       7941-23   15201 Antioch Road                                        
    9.24       7941-24   2450 Mandela Parkway                                  
          9.25       7941-25   184-02 Jamaica Avenue                            
                9.26       7941-26   9012 Northwest Prairie View Road          
                                  9.27       7941-27   16101 West 95th Street  
                                          9.28       7941-28   3100 North
Mannheim                                             9.29       7941-29   9580
Potranco Road                                             9.30       7941-30  
18025 Monterey Street                                             9.31      
7941-31   9N 004 Route 59                                             9.32      
7941-32   5115 Clayton Road                                             9.33    
  7941-33   9702 West 67th Street                                            
9.34       7941-34   794 Scenic Highway                                        
    9.35       7941-35   12430 Bandera Road                                    
        9.36       7941-36   4000 South Providence Road                        
                    9.37       7941-37   2743 San Pablo Avenue                  
                          9.38       7941-38   819 North Eola Road              
                              9.39       7941-39   2506 West Worley Street      
                                      9.40       7941-40   15601 FM 1325        
                                    9.41       7941-41   10700 West 159th Street
                                            9.42       7941-42   2403 Rangeline
Street                                             9.43       7941-43   6714
South Cottage Grove Avenue and 6932 South South Chicago Avenue                  
                          9.44       7941-44   2277 Walters Road                
                            9.45       7941-45   1575 Thousand Oaks Drive      
                                      9.46       7941-46   7460 Frontage Road  
                                          9.47       7941-47   6401 Third Street
                                            9.48       7941-48   2816 Eaton Road
                                            9.49       7941-49   3985 Atlanta
Highway                                             9.50       7941-50   11510
North Main Street                                             9.51       7941-51
  750 Winchester Road                                             9.52      
7941-52   3401 Broadway Boulevard                                            
9.53       7941-53   1720 Grand Boulevard                                      
      9.54       7941-54   1310 South Enterprise Street                        
                    9.55       7941-55   2420 St Mary’s Boulevard              
                              9.56       7941-56   3500 I-70 Drive Southeast    
                                        9.57       7941-57   195 Southwest
Boulevard                                             9.58       7941-58   8900
Northwest Prairie View Road                                             9.59    
  7941-59   1601 Twilight Trail                                             9.60
      7941-60   1515 Church Street                                            
9.61       7941-61   1891 North Columbia Street                                
            9.62       7941-62   1200 US #1                                    
        9.63       7941-63   251 Collins Industrial Boulevard                  
                          9.64       7941-64   2310 Paris Road                  
                          9.65       7941-65   1820 West Business Loop 70      
                                      9.66       7941-66   1723 East Florida    
                                        11   4, 5   8472   Alderwood Mall  
CGMRC   NAP   No           Yes   330,560,470   3.47875%   119   6/1/2025   359
13       8558   Cypress Retail Center   CGMRC   NAP   No                        
        25       10189   Shops at 69th Street   CGMRC   NAP   No                
                26       10343   College Grove   CGMRC   NAP   No              
                  39       8328   Torrey Place Apartments   CGMRC   NAP   No    
                            40       8613   Amsdell FL/NJ Self Storage Portfolio
  CGMRC   NAP   No                                 40.01       8613-2   Compass
Self Storage                                             40.02       8613-1  
Access Self Storage                                             42       7814  
Holiday Inn Express & Suites - Sherman TX   CGMRC   NAP   No                    
            52       8408   24 Simon Street   CGMRC   NAP   No                  
             

 

 

 

 

    1 The Cut-off Date Balance of $100,000,000 represents the note A-1 of a
$145,000,000 whole loan evidenced by two pari passu notes. The companion loan
has a principal balance of $45,000,000 as of the Cut-off Date and is expected to
be contributed to one or more future securitizations. Cut-off Date LTV Ratio,
LTV Ratio at Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten Net
Operating Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit
calculations are based on the aggregate Cut-off Date Balance of $145,000,000.  
  2 The Cut-off Date Balance of $50,000,000 represents the note A-1 of a
$140,000,000 whole loan evidenced by two pari passu notes. The companion loan
has a principal balance of $90,000,000 as of the Cut-off Date and is expected to
be contributed to one or more future securitizations. Cut-off Date LTV Ratio,
LTV Ratio at Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten Net
Operating Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit
calculations are based on the aggregate Cut-off Date Balance of $140,000,000.  
  3 The Cut-off Date Balance of $25,000,000 represents the note A-1D of a
$412,500,000 whole loan evidenced by six senior pari passu notes and two junior
pari passu notes. The pari passu senior companion loans are evidenced by (i) (a)
Note A-1A, Note A-1B and Note A-1C, which had an aggregate outstanding principal
balance as of the Cut-off Date of $89,000,000 and contributed to the CGBAM
2015-SMRT transaction, (b) Note A-1E, which has an aggregate outstanding
principal balance as of the Cut-off Date of $43,694,500 and is expected to be
contributed to a future securitization transaction and (c) Note A-1F which had
an outstanding principal balance as of the Cut-off Date of $31,231,500 and was
contributed to the MSBAM 2015-C23 transaction. The two pari passu junior notes
(Note A-2A and Note A-2B) have an aggregate outstanding principal balance as of
the Cut-off Date of $223,574,000 and were contributed to the CGBAM 2015-SMRT
transaction. Unless otherwise indicated, all LTV Ratio, DSCR, Debt Yield and
Cut-off Date Balance per SF/Unit calculations are calculated based upon the six
senior pari passu notes only.     4 The Original Balance of $24,500,000
represents the note A-1-4-1 of a $355,000,000 whole loan evidenced by five
senior pari passu notes and two junior pari passu notes. The pari passu senior
companion loans are evidenced by (i) (a) Note A-1-1 and Note A-1-2, which had an
aggregate original principal balance  of $127,800,000 and were contributed to
the MSCCG 2015-ALDR transaction, (b) Note A-1-3, which had an original principal
balance of $50,400,000 is expected to be contributed to the MSC 2015-MS1
transaction and (c) Note A-1-4-2 which had an original principal balance of
$24,500,000 and is expected to be contributed to a future securitization. The
two pari passu junior notes (Note A-2-1 and Note A-2-2) had an aggregate
original balance of $127,800,000 and were contributed to the MSCCG 2015-ALDR
transaction. Unless otherwise indicated, all LTV Ratio, DSCR, Debt Yield and
Cut-off Date Balance per SF/Unit calculations are calculated based upon the five
senior pari passu notes only.     5 The Mortgage Loan amortizes based on a
non-standard amortization schedule and the Underwritten NCF DSCR is calculated
based on the Average Debt Service of the five senior notes totaling $227,200,000
for the 12-month period starting August 1, 2015. See Annex G in the Free Writing
Prospectus for the related amortization schedule.

 

 

 

 

 

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

B-1

 



MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

(1)               Whole Loan; Ownership of Mortgage Loans. Except with respect
to a Mortgage Loan that is part of a Whole Loan, each Mortgage Loan is a whole
loan and not a participation interest in a Mortgage Loan. Each Mortgage Loan
that is part of a Whole Loan is a senior or pari passu portion of a whole loan
evidenced by a senior or pari passu note. At the time of the sale, transfer and
assignment to Depositor, no Mortgage Note or Mortgage was subject to any
assignment (other than assignments to the Sponsor), participation or pledge, and
the Sponsor had good title to, and was the sole owner of, each Mortgage Loan
free and clear of any and all liens, charges, pledges, encumbrances,
participations, any other ownership interests on, in or to such Mortgage Loan
other than any servicing rights appointment, or similar agreement, and rights of
the holder of a related Companion Loan pursuant to a Co-Lender Agreement.
Sponsor has full right and authority to sell, assign and transfer each Mortgage
Loan, and the assignment to Depositor constitutes a legal, valid and binding
assignment of such Mortgage Loan free and clear of any and all liens, pledges,
charges or security interests of any nature encumbering such Mortgage Loan other
than the rights of the holder of a related Companion Loan pursuant to a
Co-Lender Agreement.

 

(2)               Loan Document Status. Each related Mortgage Note, Mortgage,
Assignment of Leases (if a separate instrument), guaranty and other agreement
executed by or on behalf of the related Mortgagor, guarantor or other obligor in
connection with such Mortgage Loan is the legal, valid and binding obligation of
the related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by the Sponsor in connection
with the origination of the Mortgage Loan, that would deny the Mortgagee the
principal benefits intended to be provided by the Mortgage Note, Mortgage or
other Loan Documents.

 

(3)                 Mortgage Provisions. The Loan Documents for each Mortgage
Loan contain provisions that render the rights and remedies of the holder
thereof adequate for the practical realization against the Mortgaged Property of
the principal benefits of the security intended to be provided thereby,
including realization by judicial or, if applicable, nonjudicial foreclosure
subject to the limitations set forth in the Standard Qualifications.

 

(4)                 Mortgage Status; Waivers and Modifications. Since
origination and except by written instruments set forth in the related Mortgage
File (a) the material terms of such Mortgage, Mortgage Note, Mortgage Loan
guaranty, and related Loan Documents have not been waived, impaired, modified,
altered, satisfied, canceled, subordinated or rescinded in any respect which
materially interferes with the security intended to be provided by such
Mortgage; (b) no related Mortgaged Property or any portion thereof has been
released from the lien of the related Mortgage in any manner which materially
interferes with the security intended to be provided by such Mortgage or

 



B-2

 

 

 

the use or operation of the remaining portion of such Mortgaged Property; and
(c) neither the related Mortgagor nor the related guarantor has been released
from its material obligations under the Mortgage Loan.

 

(5)                 Lien; Valid Assignment. Subject to the Standard
Qualifications, each assignment of Mortgage and assignment of Assignment of
Leases to the Issuing Entity constitutes a legal, valid and binding assignment
to the Issuing Entity. Each related Mortgage and Assignment of Leases is freely
assignable without the consent of the related Mortgagor. Each related Mortgage
is a legal, valid and enforceable first lien on the related Mortgagor’s fee (or
if identified on the Mortgage Loan Schedule, leasehold) interest in the
Mortgaged Property in the principal amount of such Mortgage Loan or allocated
loan amount (subject only to Permitted Encumbrances (as defined below) and the
exceptions to paragraph (6) below (each such exception, a “Title Exception”)),
except as the enforcement thereof may be limited by the Standard Qualifications.
Such Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-off Date, to the
Sponsor’s knowledge, is free and clear of any recorded mechanics’ liens,
recorded materialmen’s liens and other recorded encumbrances which are prior to
or equal with the lien of the related Mortgage, except those which are bonded
over, escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Sponsor’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything in this representation to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of Uniform Commercial Code financing statements
is required in order to effect such perfection.

 

(6)                 Permitted Liens; Title Insurance. Each Mortgaged Property
securing a Mortgage Loan is covered by an American Land Title Association loan
title insurance policy or a comparable form of loan title insurance policy
approved for use in the applicable jurisdiction (or, if such policy is yet to be
issued, by a pro forma policy, a preliminary title policy with escrow
instructions or a “marked up” commitment, in each case binding on the title
insurer) (the “Title Policy”) in the original principal amount of such Mortgage
Loan (or with respect to a Mortgage Loan secured by multiple properties, an
amount equal to at least the allocated loan amount with respect to the Title
Policy for each such property) after all advances of principal (including any
advances held in escrow or reserves), that insures for the benefit of the owner
of the indebtedness secured by the Mortgage, the first priority lien of the
Mortgage, which lien is subject only to (a) the lien of current real property
taxes, water charges, sewer rents and assessments due and payable but not yet
delinquent; (b) covenants, conditions and restrictions, rights of way, easements
and other matters of public record; (c) the exceptions (general and specific)
and exclusions set forth in such Title Policy; (d) other matters to which like
properties are commonly subject; (e) the rights of tenants (as tenants only)
under leases (including subleases) pertaining to the related Mortgaged Property
and condominium declarations; and (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder(s) of
the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by
clauses (f) and (g) of the preceding sentence, none of the Permitted
Encumbrances are mortgage liens that are senior to or coordinate and co-equal
with the lien of the related Mortgage. Such Title Policy (or, if it has yet to
be issued, the coverage to be provided thereby) is in full force and effect, all
premiums thereon have been paid and no claims have been made by the Sponsor
thereunder and no claims have been paid thereunder. Neither the Sponsor, nor to
the Sponsor’s

 



B-3

 

  

knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)                 Junior Liens. It being understood that B notes secured by
the same Mortgage as a Mortgage Loan are not subordinate mortgages or junior
liens, except for any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, there are no subordinate mortgages
or junior liens securing the payment of money encumbering the related Mortgaged
Property (other than Permitted Encumbrances and the Title Exceptions, taxes and
assessments, mechanics and materialmens liens (which are the subject of the
representation in paragraph (5) above), and equipment and other personal
property financing). Except as set forth on an exhibit to the applicable
Mortgage Loan Purchase Agreement, the Sponsor has no knowledge of any mezzanine
debt secured directly by interests in the related Mortgagor.

 

(8)                 Assignment of Leases and Rents. There exists as part of the
related Mortgage File an Assignment of Leases (either as a separate instrument
or incorporated into the related Mortgage). Subject to the Permitted
Encumbrances and the Title Exceptions, each related Assignment of Leases creates
a valid first-priority collateral assignment of, or a valid first-priority lien
or security interest in, rents and certain rights under the related lease or
leases, subject only to a license granted to the related Mortgagor to exercise
certain rights and to perform certain obligations of the lessor under such lease
or leases, including the right to operate the related leased property, except as
the enforcement thereof may be limited by the Standard Qualifications. The
related Mortgage or related Assignment of Leases, subject to applicable law,
provides that, upon an event of default under the Mortgage Loan, a receiver is
permitted to be appointed for the collection of rents or for the related
Mortgagee to enter into possession to collect the rents or for rents to be paid
directly to the Mortgagee.

 

(9)                 UCC Filings. If the related Mortgaged Property is operated
as a hospitality property, the Sponsor has filed and/or recorded or caused to be
filed and/or recorded (or, if not filed and/or recorded, submitted in proper
form for filing and/or recording), UCC financing statements in the appropriate
public filing and/or recording offices necessary at the time of the origination
of the Mortgage Loan to perfect a valid security interest in all items of
physical personal property reasonably necessary to operate such Mortgaged
Property owned by such Mortgagor and located on the related Mortgaged Property
(other than any non-material personal property, any personal property subject to
a purchase money security interest, a sale and leaseback financing arrangement
as permitted under the terms of the related Mortgage Loan documents or any other
personal property leases applicable to such personal property), to the extent
perfection may be effected pursuant to applicable law by recording or filing, as
the case may be. Subject to the Standard Qualifications, each related Mortgage
(or equivalent document) creates a valid and enforceable lien and security
interest on the items of personalty described above. No representation is made
as to the perfection of any security interest in rents or other personal
property to the extent that possession or control of such items or actions other
than the filing of UCC financing statements are required in order to effect such
perfection.

 

(10)            Condition of Property. The Sponsor or the originator of the
Mortgage Loan inspected or caused to be inspected each related Mortgaged
Property within six months of origination of the Mortgage Loan and within
thirteen months of the Cut-off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-off Date. To the Sponsor’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)            Taxes and Assessments. All taxes, governmental assessments and
other outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-off Date have become

 



B-4

 

  

delinquent in respect of each related Mortgaged Property have been paid, or an
escrow of funds has been established in an amount sufficient to cover such
payments and reasonably estimated interest and penalties, if any, thereon. For
purposes of this representation and warranty, real estate taxes and governmental
assessments and other outstanding governmental charges and installments thereof
shall not be considered delinquent until the earlier of (a) the date on which
interest and/or penalties would first be payable thereon and (b) the date on
which enforcement action is entitled to be taken by the related taxing
authority.

 

(12)            Condemnation. As of the date of origination and to the Sponsor’s
knowledge as of the Cut-off Date, there is no proceeding pending, and, to the
Sponsor’s knowledge as of the date of origination and as of the Cut-off Date,
there is no proceeding threatened, for the total or partial condemnation of such
Mortgaged Property that would have a material adverse effect on the value, use
or operation of the Mortgaged Property.

 

(13)            Actions Concerning Mortgage Loan. As of the date of origination
and to the Sponsor’s knowledge as of the Cut-off Date, there was no pending or
filed action, suit or proceeding, arbitration or governmental investigation
involving any Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged
Property, an adverse outcome of which would reasonably be expected to materially
and adversely affect (a) such Mortgagor’s title to the Mortgaged Property,
(b) the validity or enforceability of the Mortgage, (c) such Mortgagor’s ability
to perform under the related Mortgage Loan, (d) such guarantor’s ability to
perform under the related guaranty, (e) the principal benefit of the security
intended to be provided by the Mortgage Loan documents or (f) the current
principal use of the Mortgaged Property.

 

(14)            Escrow Deposits. All escrow deposits and payments required to be
escrowed with Mortgagee pursuant to each Mortgage Loan are in the possession, or
under the control, of the Sponsor or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Sponsor to Depositor or its servicer.

 

(15)            No Holdbacks. The principal amount of the Mortgage Loan stated
on the Mortgage Loan Schedule has been fully disbursed as of the Closing Date
and there is no requirement for future advances thereunder (except in those
cases where the full amount of the Mortgage Loan has been disbursed but a
portion thereof is being held in escrow or reserve accounts pending the
satisfaction of certain conditions relating to leasing, repairs or other matters
with respect to the related Mortgaged Property, the Mortgagor or other
considerations determined by Sponsor to merit such holdback).

 

(16)             Insurance. Each related Mortgaged Property is, and is required
pursuant to the related Mortgage to be, insured by a property insurance policy
providing coverage for loss in accordance with coverage found under a “special
cause of loss form” or “all risk form” that includes replacement cost valuation
issued by an insurer meeting the requirements of the related Loan Documents and
having a claims-paying or financial strength rating of at least “A-:VIII” from
A.M. Best Company or “A3” (or the equivalent) from Moody’s Investors Service,
Inc. or “A-” from Standard & Poor’s Ratings Services (collectively the
“Insurance Rating Requirements”), in an amount (subject to a customary
deductible) not less than the lesser of (1) the original principal balance of
the Mortgage Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Mortgagor and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 



B-5

 

 

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-” by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Sponsor.

 

(17)             Access; Utilities; Separate Tax Lots. Each Mortgaged Property
(a) is located on or adjacent to a public road and has direct legal access to
such road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property, and (c) constitutes one or more separate tax
parcels which do not include any property which is not part of the Mortgaged
Property or is subject to an endorsement under the related Title Policy insuring
the Mortgaged Property, or in certain cases, an application has been, or will
be, made to

 



B-6

 



  

the applicable governing authority for creation of separate tax lots, in which
case the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to
pay taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 

(18)             No Encroachments. To the Sponsor’s knowledge based solely on
surveys obtained in connection with origination and the Mortgagee’s Title Policy
(or, if such policy is not yet issued, a pro forma title policy, a preliminary
title policy with escrow instructions or a “marked up” commitment) obtained in
connection with the origination of each Mortgage Loan, all material improvements
that were included for the purpose of determining the appraised value of the
related Mortgaged Property at the time of the origination of such Mortgage Loan
are within the boundaries of the related Mortgaged Property, except
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy. No improvements on adjoining parcels encroach
onto the related Mortgaged Property except for encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy. No improvements encroach upon any easements except for encroachments the
removal of which would not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy.

 

(19)             No Contingent Interest or Equity Participation. No Mortgage
Loan has a shared appreciation feature, any other contingent interest feature or
a negative amortization feature or an equity participation by Sponsor.

 

(20)             REMIC. The Mortgage Loan is a “qualified mortgage” within the
meaning of Section 860G(a)(3) of the Code (but determined without regard to the
rule in Treasury Regulations Section 1.860G-2(f)(2) that treats certain
defective mortgage loans as qualified mortgages), and, accordingly, (A) the
issue price of the Mortgage Loan to the related Mortgagor at origination did not
exceed the non-contingent principal amount of the Mortgage Loan and (B) either:
(a) such Mortgage Loan is secured by an interest in real property (including
buildings and structural components thereof, but excluding personal property)
having a fair market value (i) at the date the Mortgage Loan (or related Whole
Loan) was originated at least equal to 80% of the adjusted issue price of the
Mortgage Loan (or related Whole Loan) on such date or (ii) at the Closing Date
at least equal to 80% of the adjusted issue price of the Mortgage Loan (or
related Whole Loan) on such date, provided that for purposes hereof, the fair
market value of the real property interest must first be reduced by (A) the
amount of any lien on the real property interest that is senior to the Mortgage
Loan and (B) a proportionate amount of any lien that is in parity with the
Mortgage Loan; or (b) substantially all of the proceeds of such Mortgage Loan
were used to acquire, improve or protect the real property which served as the
only security for such Mortgage Loan (other than a recourse feature or other
third party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly modified”
prior to the Closing Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the default
or reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations
Section 1.860G-1(b)(2). All terms used in this paragraph shall have the same
meanings as set forth in the related Treasury Regulations.

 

(21)             Compliance with Usury Laws. The Mortgage Rate (exclusive of any
default interest, late charges, yield maintenance charge, or prepayment
premiums) of such Mortgage Loan complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

 

(22)             Authorized to do Business. To the extent required under
applicable law, as of the Cut-off Date or as of the date that such entity held
the Mortgage Note, each holder of the Mortgage Note was authorized to originate,
acquire and/or hold (as applicable) the Mortgage Note in the jurisdiction in

 



B-7

 



 

which each related Mortgaged Property is located, or the failure to be so
authorized does not materially and adversely affect the enforceability of such
Mortgage Loan by the Trust.

 

(23)             Trustee under Deed of Trust. With respect to each Mortgage
which is a deed of trust, as of the date of origination and, to the Sponsor’s
knowledge, as of the Closing Date, a trustee, duly qualified under applicable
law to serve as such, currently so serves and is named in the deed of trust or
has been substituted in accordance with the Mortgage and applicable law or may
be substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)             Local Law Compliance. To the Sponsor’s knowledge, based upon
any of a letter from any governmental authorities, a legal opinion, an
architect’s letter, a zoning consultant’s report, an endorsement to the related
Title Policy, or other affirmative investigation of local law compliance
consistent with the investigation conducted by the Sponsor for similar
commercial and multifamily mortgage loans intended for securitization, there are
no material violations of applicable zoning ordinances, building codes and land
laws (collectively “Zoning Regulations”) with respect to the improvements
located on or forming part of each Mortgaged Property securing a Mortgage Loan
as of the date of origination of such Mortgage Loan (or related Whole Loan, as
applicable) and as of the Cut-off Date, other than those which (i) are insured
by the Title Policy or a law and ordinance insurance policy or (ii) would not
have a material adverse effect on the value, operation or net operating income
of the Mortgaged Property. The terms of the Loan Documents require the Mortgagor
to comply in all material respects with all applicable governmental regulations,
zoning and building laws.

 

(25)             Licenses and Permits. Each Mortgagor covenants in the Loan
Documents that it shall keep all material licenses, permits and applicable
governmental authorizations necessary for its operation of the Mortgaged
Property in full force and effect, and to the Sponsor’s knowledge based upon any
of a letter from any government authorities or other affirmative investigation
of local law compliance consistent with the investigation conducted by the
Sponsor for similar commercial and multifamily mortgage loans intended for
securitization, all such material licenses, permits and applicable governmental
authorizations are in effect. The Mortgage Loan requires the related Mortgagor
to be qualified to do business in the jurisdiction in which the related
Mortgaged Property is located.

 

(26)             Recourse Obligations. The Loan Documents for each Mortgage Loan
provide that such Mortgage Loan (a) becomes full recourse to the Mortgagor and
guarantor (which is a natural person or persons, or an entity distinct from the
Mortgagor (but may be affiliated with the Mortgagor) that has assets other than
equity in the related Mortgaged Property that are not de minimis) in any of the
following events: (i) if any voluntary petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by the Mortgagor; (ii) the Mortgagor or
guarantor shall have colluded with (or, alternatively, solicited or caused to be
solicited) other creditors to cause an involuntary bankruptcy filing with
respect to the Mortgagor or (iii) voluntary transfers of either the Mortgaged
Property or equity interests in Mortgagor made in violation of the Loan
Documents; and (b) contains provisions providing for recourse against the
Mortgagor and guarantor (which is a natural person or persons, or an entity
distinct from the Mortgagor (but may be affiliated with the Mortgagor) that has
assets other than equity in the related Mortgaged Property that are not de
minimis), for losses and damages sustained by reason of Mortgagor’s
(i) misappropriation of rents after the occurrence of an event of default under
the Mortgage Loan; (ii) misappropriation of (A) insurance proceeds or
condemnation awards or (B) security deposits or, alternatively, the failure of
any security deposits to be delivered to Mortgagee upon foreclosure or action in
lieu thereof (except to the extent applied in accordance with leases prior to a
Mortgage Loan event of default); (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the Loan
Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property (but, in some cases, only to the extent there is sufficient
cash flow generated by the related Mortgaged Property to prevent such waste).

 

(27)             Mortgage Releases. The terms of the related Mortgage or related
Loan Documents do not provide for release of any material portion of the
Mortgaged Property from the lien of the

 



B-8

 

  

Mortgage except (a) a partial release, accompanied by principal repayment, of
not less than a specified percentage at least equal to the lesser of (i) 110% of
the related allocated loan amount of such portion of the Mortgaged Property and
(ii) the outstanding principal balance of the Mortgage Loan, (b) upon payment in
full of such Mortgage Loan, (c) upon a Defeasance defined in (32) below,
(d) releases of out-parcels that are unimproved or other portions of the
Mortgaged Property which will not have a material adverse effect on the
underwritten value of the Mortgaged Property and which were not afforded any
material value in the appraisal obtained at the origination of the Mortgage Loan
and are not necessary for physical access to the Mortgaged Property or
compliance with zoning requirements, or (e) as required pursuant to an order of
condemnation or taking by a State or any political subdivision or authority
thereof. With respect to any partial release under the preceding clauses (a) or
(d), either: (x) such release of collateral (i) would not constitute a
“significant modification” of the subject Mortgage Loan within the meaning of
Treasury Regulations Section 1.860G-2(b)(2) and (ii) would not cause the subject
Mortgage Loan to fail to be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or servicer can, in
accordance with the related Loan Documents, condition such release of collateral
on the related Mortgagor’s delivery of an opinion of tax counsel to the effect
specified in the immediately preceding clause (x). For purposes of the preceding
clause (x), for all Mortgage Loans originated after December 6, 2010, if the
fair market value of the real property constituting such Mortgaged Property
after the release is not equal to at least 80% of the principal balance of the
Mortgage Loan (or related Whole Loan)outstanding after the release, the
Mortgagor is required to make a payment of principal in an amount not less than
the amount required by the REMIC Provisions.

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the Mortgage Loan (or related Whole Loan).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)           Financial Reporting and Rent Rolls. The Mortgage Loan documents
for each Mortgage Loan require the Mortgagor to provide the owner or holder of
the Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

(29)           Acts of Terrorism Exclusion. With respect to each Mortgage Loan
over $20 million, the related special-form all-risk insurance policy and
business interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2015 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to the Sponsor’s knowledge, do not, as of
the Cut-off

 



B-9

 



 

Date, specifically exclude Acts of Terrorism, as defined in TRIA, from coverage,
or if such coverage is excluded, it is covered by a separate terrorism insurance
policy. With respect to each Mortgage Loan, the related Loan Documents do not
expressly waive or prohibit the Mortgagee from requiring coverage for Acts of
Terrorism, as defined in TRIA, or damages related thereto; provided, however,
that if TRIA or a similar or subsequent statute is not in effect, then provided
that terrorism insurance is commercially available, the Mortgagor under each
Mortgage Loan is required to carry terrorism insurance, but in such event the
Mortgagor shall not be required to spend more than the Terrorism Cap Amount on
terrorism insurance coverage, and if the cost of terrorism insurance exceeds the
Terrorism Cap Amount, the Mortgagor is required to purchase the maximum amount
of terrorism insurance available with funds equal to the Terrorism Cap Amount.
The “Terrorism Cap Amount” is the specified percentage (which is at least equal
to 200%) of the amount of the insurance premium that is payable at such time in
respect of the property and business interruption/rental loss insurance required
under the related Loan Documents (without giving effect to the cost of terrorism
and earthquake components of such casualty and business interruption/rental loss
insurance).

 

(30)           Due on Sale or Encumbrance. Subject to specific exceptions set
forth below, each Mortgage Loan contains a “due on sale” or other such provision
for the acceleration of the payment of the unpaid principal balance of such
Mortgage Loan if, without the consent of the holder of the Mortgage (which
consent, in some cases, may not be unreasonably withheld) and/or complying with
the requirements of the related Loan Documents (which provide for transfers
without the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents),
(a) the related Mortgaged Property, or any equity interest of greater than 50%
in the related Mortgagor, is directly or indirectly pledged, transferred or
sold, other than as related to (i) family and estate planning transfers or
transfers upon death or legal incapacity, (ii) transfers to certain affiliates
as defined in the related Loan Documents, (iii) transfers of less than, or other
than, a controlling interest in the related Mortgagor, (iv) transfers to another
holder of direct or indirect equity in the Mortgagor, a specific Person
designated in the related Loan Documents or a Person satisfying specific
criteria identified in the related Loan Documents, such as a qualified
equityholder, (v) transfers of stock or similar equity units in publicly traded
companies or (vi) a substitution or release of collateral within the parameters
of paragraphs (27) and (32) in this Annex E-1 or the exceptions thereto set
forth on Annex E-2, or (vii) as set forth on an exhibit to the applicable
Mortgage Loan Purchase Agreement by reason of any mezzanine debt that existed at
the origination of the related Mortgage Loan, or future permitted mezzanine debt
as set forth on an exhibit to the applicable Mortgage Loan Purchase Agreement or
(b) the related Mortgaged Property is encumbered with a subordinate lien or
security interest against the related Mortgaged Property, other than (i) any
Companion Loan of any Mortgage Loan or any subordinate debt that existed at
origination and is permitted under the related Loan Documents, (ii) purchase
money security interests (iii) any Mortgage Loan that is cross-collateralized
and cross-defaulted with another Mortgage Loan, as set forth on an exhibit to
the applicable Mortgage Loan Purchase Agreement or (iv) Permitted Encumbrances.
The Mortgage or other Loan Documents provide that to the extent any Rating
Agency fees are incurred in connection with the review of and consent to any
transfer or encumbrance, the Mortgagor is responsible for such payment along
with all other reasonable out-of-pocket fees and expenses incurred by the
Mortgagee relative to such transfer or encumbrance.

 

(31)             Single-Purpose Entity. Each Mortgage Loan requires the
Mortgagor to be a Single-Purpose Entity for at least as long as the Mortgage
Loan is outstanding. Both the Loan Documents and the organizational documents of
the Mortgagor with respect to each Mortgage Loan with a Cut-off Date Principal
Balance in excess of $5 million provide that the Mortgagor is a Single-Purpose
Entity, and each Mortgage Loan with a Cut-off Date Principal Balance of $20
million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor. For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents

 



B-10

 

  

(or if the Mortgage Loan has a Cut-off Date Principal Balance equal to $5
million or less, its organizational documents or the related Loan Documents)
provide substantially to the effect that it was formed or organized solely for
the purpose of owning and operating one or more of the Mortgaged Properties
securing the Mortgage Loans and prohibit it from engaging in any business
unrelated to such Mortgaged Property or Properties, and whose organizational
documents further provide, or which entity represented in the related Loan
Documents, substantially to the effect that it does not have any assets other
than those related to its interest in and operation of such Mortgaged Property
or Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Loan Documents, that it has its own books and
records and accounts separate and apart from those of any other person (other
than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

 

(32)             Defeasance. With respect to any Mortgage Loan that, pursuant to
the Loan Documents, can be defeased (a “Defeasance”), (i) the Loan Documents
provide for defeasance as a unilateral right of the Mortgagor, subject to
satisfaction of conditions specified in the Loan Documents; (ii) the Mortgage
Loan cannot be defeased within two years after the Closing Date; (iii) the
Mortgagor is permitted to pledge only United States “government securities”
within the meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the
revenues from which will, in the case of a full Defeasance, be sufficient to
make all scheduled payments under the Mortgage Loan when due, including the
entire remaining principal balance on the maturity date (or on or after the
first date on which payment may be made without payment of a yield maintenance
charge or prepayment penalty), and if the Mortgage Loan permits partial releases
of real property in connection with partial defeasance, the revenues from the
collateral will be sufficient to pay all such scheduled payments calculated on a
principal amount equal to a specified percentage at least equal to the lesser of
(A) 110% of the allocated loan amount for the real property to be released and
(B) the outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor
is required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 

(33)             Fixed Interest Rates. Each Mortgage Loan bears interest at a
rate that remains fixed throughout the remaining term of such Mortgage Loan,
except in situations where default interest is imposed.

 

(34)             Ground Leases. For purposes of this Annex E-1, a “Ground Lease”
shall mean a lease creating a leasehold estate in real property where the fee
owner as the ground lessor conveys for a term or terms of years its entire
interest in the land and buildings and other improvements, if any, comprising
the premises demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Sponsor, its
successors and assigns, Sponsor represents and warrants that:

 

(a)    The Ground Lease or a memorandum regarding such Ground Lease has been
duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground

 



B-11

 



 

lessor permits the interest of the lessee to be encumbered by the related
Mortgage and does not restrict the use of the related Mortgaged Property by such
lessee, its successors or assigns in a manner that would materially adversely
affect the security provided by the related Mortgage. No material change in the
terms of the Ground Lease had occurred since the origination of the Mortgage
Loan, except as reflected in any written instruments which are included in the
related Mortgage File;

 

(b)     The lessor under such Ground Lease has agreed in a writing included in
the related Mortgage File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

(c)     The Ground Lease has an original term (or an original term plus one or
more optional renewal terms, which, under all circumstances, may be exercised,
and will be enforceable, by either Mortgagor or the Mortgagee) that extends not
less than 20 years beyond the stated maturity of the related Mortgage Loan, or
10 years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 

(d)     The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances or (ii)  is subject
to a subordination, non-disturbance and attornment agreement to which the
Mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;

 

(e)     The Ground Lease does not place commercially unreasonably restrictions
on the identity of the Mortgagee and the Ground Lease is assignable to the
holder of the Mortgage Loan and its successors and assigns without the consent
of the lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 

(f)       The Sponsor has not received any written notice of material default
under or notice of termination of such Ground Lease. To the Sponsor’s knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Sponsor’s knowledge, such Ground
Lease is in full force and effect as of the Closing Date;

 

(g)     The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the Mortgagee written notice of any
default, and provides that no notice of default or termination is effective
against the Mortgagee unless such notice is given to the Mortgagee;

 

(h)     The Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the Mortgagee’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

 

(i)       The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by a prudent commercial mortgage
lender;

 

(j)       Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in subpart (k)) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Loan Documents) the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment of the outstanding principal balance of the Mortgage Loan, together with
any accrued interest;

 



B-12

 

  

(k)     In the case of a total or substantially total taking or loss, under the
terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to the ground lessee’s interest in respect of a
total or substantially total loss or taking of the related Mortgaged Property to
the extent not applied to restoration, will be applied first to the payment of
the outstanding principal balance of the Mortgage Loan, together with any
accrued interest; and

 

(l)       Provided that the Mortgagee cures any defaults which are susceptible
to being cured, the ground lessor has agreed to enter into a new lease with the
Mortgagee upon termination of the Ground Lease for any reason, including
rejection of the Ground Lease in a bankruptcy proceeding.

 

(35)            Servicing. The servicing and collection practices used by the
Sponsor with respect to the Mortgage Loan have been, in all respects, legal and
have met customary industry standards for servicing of commercial loans for
conduit loan programs.

 

(36)            Origination and Underwriting. The origination practices of the
Sponsor (or the related originator if the Sponsor was not the originator) with
respect to each Mortgage Loan have been, in all material respects, legal and as
of the date of its origination, such Mortgage Loan (or the related Whole Loan,
as applicable) and the origination thereof complied in all material respects
with, or was exempt from, all requirements of federal, state or local law
relating to the origination of such Mortgage Loan; provided that such
representation and warranty does not address or otherwise cover any matters with
respect to federal, state or local law otherwise covered in this Annex E-1.

 

(37)            No Material Default; Payment Record. No Mortgage Loan has been
more than 30 days delinquent, without giving effect to any grace or cure period,
in making required debt service payments since origination, and as of the date
hereof, no Mortgage Loan is more than 30 days delinquent (beyond any applicable
grace or cure period) in making required payments as of the Closing Date. To the
Sponsor’s knowledge, there is (a) no material default, breach, violation or
event of acceleration existing under the related Mortgage Loan, or (b) no event
(other than payments due but not yet delinquent) which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Sponsor
in this Annex E-1 (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Mortgage Loan
documents.

 

(38)            Bankruptcy. As of the date of origination of the related
Mortgage Loan and to the Sponsor’s knowledge as of the Cut-off Date, neither the
Mortgaged Property (other than any tenants of such Mortgaged Property), nor any
portion thereof, is the subject of, and no Mortgagor, guarantor or tenant
occupying a single-tenant property is a debtor in state or federal bankruptcy,
insolvency or similar proceeding.

 

(39)            Organization of Mortgagor. With respect to each Mortgage Loan,
in reliance on certified copies of the organizational documents of the Mortgagor
delivered by the Mortgagor in connection with the origination of such Mortgage
Loan or the related Whole Loan, as applicable), the Mortgagor is an entity
organized under the laws of a state of the United States of America, the
District of Columbia or the Commonwealth of Puerto Rico. Except with respect to
any Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, no Mortgage Loan has a Mortgagor that is an affiliate of another
Mortgagor under another Mortgage Loan.

 

(40)             Environmental Conditions. A Phase I environmental site
assessment (or update of a previous Phase I and or Phase II site assessment)
and, with respect to certain Mortgage Loans, a Phase II environmental site
assessment (collectively, an “ESA”) meeting ASTM requirements were conducted by
a reputable environmental consultant in connection with such Mortgage Loan
within

 



B-13

 

 

12 months prior to its origination date (or an update of a previous ESA was
prepared), and such ESA (i) did not identify the existence of recognized
environmental conditions (as such term is defined in ASTM E1527-05 or its
successor, an “Environmental Condition”) at the related Mortgaged Property or
the need for further investigation, or (ii) if the existence of an Environmental
Condition or need for further investigation was indicated in any such ESA, then
at least one of the following statements is true: (A) an amount reasonably
estimated by a reputable environmental consultant to be sufficient to cover the
estimated cost to cure any material noncompliance with applicable Environmental
Laws or the Environmental Condition has been escrowed by the related Mortgagor
and is held or controlled by the related Mortgagee; (B) if the only
Environmental Condition relates to the presence of asbestos-containing
materials, radon in indoor air, lead based paint or lead in drinking water, the
only recommended action in the ESA is the institution of such a plan, an
operations or maintenance plan has been required to be instituted by the related
Mortgagor that, based on the ESA, can reasonably be expected to mitigate the
identified risk; (C) the Environmental Condition identified in the related
environmental report was remediated or abated in all material respects prior to
the date hereof, and, if and as appropriate, a no further action or closure
letter was obtained from the applicable governmental regulatory authority (or
the environmental issue affecting the related Mortgaged Property was otherwise
listed by such governmental authority as “closed” or a reputable environmental
consultant has concluded that no further action is required); (D) an
environmental policy or a lender’s pollution legal liability insurance policy
meeting the requirements set forth below that covers liability for the
identified circumstance or condition was obtained from an insurer rated no less
than “A-” (or the equivalent) by Moody’s Investors Service, Inc., Standard &
Poor’s Ratings Services and/or Fitch Ratings, Inc.; (E) a party not related to
the Mortgagor was identified as the responsible party for such condition or
circumstance and such responsible party has financial resources reasonably
estimated to be adequate to address the situation; or (F) a party related to the
Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action. To Sponsor’s knowledge, except
as set forth in the ESA, there is no Environmental Condition (as such term is
defined in ASTM E1527-05 or its successor) at the related Mortgaged Property.

 

(41)             Appraisal. The Mortgage File contains an appraisal of the
related Mortgaged Property with an appraisal date within 6 months of the
Mortgage Loan origination date, and within 12 months of the Closing Date. The
appraisal is signed by an appraiser who is a Member of the Appraisal Institute
(“MAI”) and, to the Sponsor’s knowledge, had no interest, direct or indirect, in
the Mortgaged Property or the Mortgagor or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan. Each appraiser has represented in such appraisal or in a
supplemental letter that the appraisal satisfies the requirements of the
“Uniform Standards of Professional Appraisal Practice” as adopted by the
Appraisal Standards Board of the Appraisal Foundation. Each appraisal contains a
statement, or is accompanied by a letter from the appraiser, to the effect that
the appraisal was performed in accordance with the requirements of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as in effect on the
date such Mortgage Loan was originated.

 

(42)             Mortgage Loan Schedule. The information pertaining to each
Mortgage Loan which is set forth in the Mortgage Loan Schedule attached as an
exhibit to the related Mortgage Loan Purchase Agreement is true and correct in
all material respects as of the Cut-off Date and contains all information
required by the Pooling and Servicing Agreement to be contained in the Mortgage
Loan Schedule.

 

(43)             Cross-Collateralization. Except with respect to a Mortgage Loan
that is part of a Whole Loan no Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan that is outside the Mortgage Pool,
except as set forth on Annex E-2.

 

(44)             Advance of Funds by the Sponsor. After origination, no advance
of funds has been made by the Sponsor to the related Mortgagor other than in
accordance with the Loan Documents, and, to the Sponsor’s knowledge, no funds
have been received from any person other than the related Mortgagor or an
affiliate for, or on account of, payments due on the Mortgage Loan (other than
as contemplated by the Loan Documents, such as, by way of example and not in
limitation of the

 



B-14

 

  

foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Sponsor nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

 

(45)             Compliance with Anti-Money Laundering Laws. The Sponsor has
complied in all material respects with all applicable anti-money laundering laws
and regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 

For purposes of these representations and warranties, the phrases “the Sponsor’s
knowledge” or “the Sponsor’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Sponsor, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 



B-15

 

 

 

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt



 


Loan # Mortgage Loan 9 US StorageMart Portfolio

 



B-30-1-1

 

 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt



 


Loan # Mortgage Loan 6 Kaiser Center 11 Alderwood Mall

 



B-30-2-1

 

 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans

 

None.

 



B-30-3-1

 

  

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES 

 

Representation
Number on Annex E-1

 

Mortgage Loan Name
and Number as
Identified on Annex A

 

Description of Exception

          (6) Permitted Liens; Title Insurance   US StorageMart Portfolio (No.
9)   A portion of the roof top space at such Mortgaged Property is subject to an
agreement pursuant to which the tenant (Verizon Wireless) has a right of first
refusal to purchase the related portion of such Mortgaged Property should the
Mortgagor receive a bona fide offer from a third party to purchase such
Mortgaged Property; such right of first refusal does not apply in the case of a
foreclosure sale or deed-in-lieu of foreclosure with respect to such Mortgaged
Property.           (6) Permitted Liens; Title Insurance   Holiday Inn Express &
Suites – Sherman TX (No. 42)   There is an active oil well located on the
Mortgaged Property. The portion of the Mortgaged Property on which the oil well
sits is leased to the owner of the oil well.           (12) Condemnation   US
StorageMart Portfolio (No. 9)   With respect to the related Mortgaged Property
identified as 10700 W. 159th St, there is a pending condemnation relating to the
improvement of the public street located adjacent to the related Mortgaged
Property by the Illinois Department of Transportation, requiring approximately
0.362 acres along the periphery of the related Property, plus an additional
approximately 0.029 acres for a temporary construction easement for a 5-year
term.           (16) Insurance   Ascentia MHC Portfolio (No. 1)   Under the “all
risk” or “special perils” policies delivered at origination of the Mortgage
Loan, the coverage cap allocated for specific improvements (i.e., each building)
is permitted to be less than the appraised insurable value for such
improvements, so long as the total coverage for each such individual Mortgaged
Property is not less than the total insurable value for such individual
Mortgaged Property (i.e., it is possible that some of the buildings may not be
covered for the full insurable value). The Mortgage Loan documents require the
Mortgagor to increase such policy limits no later than October 1, 2015, so that
the full policy limit applies per occurrence to the improvements, personal
property and loss of rents/business interruption insurance coverage. The
business interruption insurance is for a period of 12 months.           (16)
Insurance   US StorageMart Portfolio (No. 9)   The related Mortgage Loan
documents provide that the threshold at which the lender retains the right to
hold and disburse insurance proceeds to be applied for repair or restoration (i)
with respect to each individual Mortgaged Property is equal to the greater of
(a) $500,000 and (b) an amount equal to the lesser of (1) 15% of the outstanding
principal amount of the “Allocated Loan Amount” (as defined in the related
Mortgage Loan agreement) attributable to such individual Mortgaged Property and
(2) $2,000,000 and (ii) with respect to all individual Mortgaged Properties
undergoing restorations, an aggregate amount equal to 5% of the outstanding
principal balance of the related Mortgage Loan.           (16) Insurance  
Alderwood Mall (No. 11)  

The mortgagor has the right to use a syndicate of insurers to provide all-risk
earthquake insurance, through which at least 75% of the coverage (if there are
Five (4) or fewer members of the syndicate) or at least 60% of the coverage (if
there are five (5) or more members of the syndicate) is with carriers having a
rating by S&P not lower than “A,” by Moody’s not lower than “A2” to the extent
Moody’s rates the securities, and by A.M. Best not lower than “A:VIII” and the
balance of the coverage is, in each case, with insurers having a rating by S&P
of not lower than “BBB”,” by Moody’s not lower than “Baa2” to the extent Moody’s
rates the securities, and by A.M. Best not lower than “A:VIII”. 

 



C-1

 

 

Representation
Number on Annex E-1

 

Mortgage Loan Name
and Number as
Identified on Annex A

 

Description of Exception

          (16) Insurance   Cypress Retail Center (No. 13)   The Mortgage Loan
documents provide that for so long as the anchor tenant known as 24 Hour Fitness
maintains “all-risk” or “special perils” insurance coverage policy required
under the related Mortgage Loan Documents, 24 Hour Fitness is permitted to
maintain a policy with up to a $250,000 deductible.           (16) Insurance  
24 Simon Street (No. 52)   The property insurance policy covering the Mortgaged
Property requires a deductible in the amount of $100,000. The Mortgage Loan
documents require the Mortgagor to obtain a deductible buy-down policy with a
deductible that does not exceed $50,000 or a guaranty from certain specified
parties pursuant to which such guarantor guarantees payment of any deductible of
such property insurance policy in excess of $50,000.           (17) Access;
Utilities; Separate Tax Lots   Ascentia MHC Portfolio (No. 1)   The Mortgaged
Property known as Valle Grande is served, in part, by a private well. The well
permit that provides the right to use and draw water from the well is in the
name of an individual who was affiliated with a predecessor owner. The Mortgage
Loan documents require the Mortgagor to verify the current purpose and place of
use for the water rights, ensure and verify that the New Mexico’s State
Engineer’s records reflect the water rights are owned by the related borrower
and secured for the lender, and ensure and verify that the water rights are in
good standing with the applicable governmental authorities within time periods
set forth in the Mortgage Loan documents.           (24) Local Law Compliance  
Ascentia MHC Portfolio (No. 1)   The Mortgaged Properties known as Countryside
MHC and Woodlawn MHC may not be in compliance with the setback requirements for
such Mortgaged Properties. Some of the pad sites and homes at such Mortgaged
Properties are currently encroaching on certain setback requirements. The
Sponsor has been unable to verify whether these Mortgaged Properties are legal
conforming, legal non-conforming, or non-conforming with certain setback
requirements and the Mortgage Loan documents require the related Mortgagor to
provide a final zoning report as evidence that such properties are legal
conforming or legal nonconforming with respect such setback requirements within
105 days of origination. In addition, some of the homes and pads at such
Mortgaged Properties, however, are non-conforming, and the related Mortgagor is
required to remove such encroachments if required by the municipality or any
other person invoking applicable legal requirements.           (26) Recourse
Obligations   Ascentia MHC Portfolio (No. 1)   The Mortgage Loan documents limit
full recourse for transfers of the related Mortgaged Property or equity
interests in the related Mortgagor made in violation of the Mortgage Loan
Documents to those transfers where (i) such breach was material, (ii) the
Mortgagor failed to correct such breach within 10 days notice from the lender,
and (iii) such breach is a violation of the Mortgage Loan documents.          
(26) Recourse Obligations   Alderwood Mall (No. 11)   Recourse for prohibited
transfers is for actual losses only. There is no recourse if the prohibited
transfer was due to (A) a failure to provide any required notice, if the
Mortgagor promptly provides such notice after notice from the related lender or
(B) a failure to provide any required delivery, if Mortgagor promptly provides
such required delivery after notice from the related lender, to the extent, in
the case of any required delivery, that the contents of such delivery are such
that the transfer in question would have been permitted pursuant to the Mortgage
Loan documents.

 



C-2

 

 

Representation
Number on Annex E-1

 

Mortgage Loan Name
and Number as
Identified on Annex A

 

Description of Exception

          (26) Recourse Obligations   Shops at 69th Street (No. 25)   Losses
incurred as a result of any breach or violation of any representation, warranty
or covenant with regard to the transfer provisions are recourse to the
Mortgagor; provided, however, that, with respect to breaches or violations of
any such transfer provisions, any such breach or violation does not result in
recourse liability if (A) such breach or violation was inadvertent and
immaterial, and (B) within 30 days of Mortgagor obtaining notice of the
occurrence thereof, Mortgagor cures such breach or violation and provides the
related lender with written evidence of the same. A sale or pledge of the
Mortgaged Property (other than a lease, license or similar occupancy agreement
conveying the right to occupy any portion of the Mortgaged Property, except to
the extent the applicable agreement conveys all or substantially all of the
Mortgaged Property or improvements thereon or land thereunder in contravention
of the Mortgage Loan documents) or of any direct or indirect interest in
Mortgagor made without the consent of the related lender in contravention of the
Mortgage Loan documents which, in each case, is material or deliberate, is full
recourse.           (28) Financial Reporting and Rent Rolls   US StorageMart
Portfolio (No. 9)   The related Mortgage Loan documents do not require the
related Mortgagors to combine their balance sheets and/or statement of income
for the Mortgaged Properties on a combined basis.           (30) Due on Sale or
Encumbrance   Ascentia MHC Portfolio (No. 1)   More than 51% of the indirect
equity interests in the Mortgagor may be transferred so long as certain
identified holders retain an aggregate 21.6% interest in the Mortgagor and no
change of control occurs.           (30) Due on Sale or Encumbrance   Alderwood
Mall (No. 11)   The Mortgagor may transfer the Mortgaged Property without the
related lender’s consent upon receipt of a rating agency confirmation and
satisfaction of certain other conditions under the Mortgage Loan documents.    
      (31) Single-Purpose Entity   Ascentia MHC Portfolio (No. 1)  

Certain of the individual Mortgagors are recycled entities that previously owned
mobile home units on the Mortgaged Property that were transferred to an
affiliate of the Mortgagors prior to the origination of the related Mortgage
Loan.

 

Certain mobile homes at the individual Mortgaged Properties are owned by certain
affiliates of the Mortgagor (each such affiliate, the “Affiliated Owner”). The
occupants of such mobile homes pay a separate rent for (i) the pads (which rents
are property of the Mortgagor; such rents, the “Pad Site Rents”) and (ii) the
mobile homes (which rents is property of the Affiliated Owner; such rents, the
“Mobile Home Rents”). The Mortgagor, the Affiliated Owner, the
Mortgagor-affiliated property manager (“Affiliated Manager”), and lender entered
into a multi-party agreement (the “Five-Party Agreement”) which provides that,
in the event a tenant remits the Pad Site Rents and the Mobile Home Rents in a
single payment or into a single account (either, a “Unified Payment”), the
Affiliated Manager shall deposit the Unified Payment into its operating account
maintained by the Affiliated Manager. The Mortgagor, Affiliated Manager and
Affiliated Owner, as applicable, shall (i) account for rents in such a manner
such that Pad Sites Rents owed to Mortgagor are readily ascertainable and
identifiable as separate and apart from Mobile Home Rents owed to Affiliated
Owner; (ii) remit the Pad Site Rents to the Mortgagor’s lockbox account for the
Mortgage Loan within two (2) Business Days of receipt; (iii) during a trigger
period under the Mortgage Loan Documents or after the bankruptcy of Affiliated
Manager or Affiliated Owner, send written notices to tenants with instructions
to remit separate payments for the Mobile Home Rents to Affiliated Owner into a
separate account held by Affiliated Owner or Affiliated Manager. 

 



C-3

 

 

Representation
Number on Annex E-1

 

Mortgage Loan Name
and Number as
Identified on Annex A

 

Description of Exception

          (32) Defeasance   Alderwood Mall (No. 11)  

The permitted defeasance collateral under the Mortgage Loan documents consists
of (a) obligations or securities not subject to prepayment, call or early
redemption which are direct obligations of, or obligations fully guaranteed as
to timely payment by, the United States of America or of any agency or
instrumentality of the United States of America, the obligations of which are
backed by the full faith and credit of the United States of America, which
qualify under § 1.860G-2(a)(8) of the Treasury Regulations, (b) other
non-callable “government securities” as defined in Treasury Regulations Section
1.860G-2(a)(8)(ii), as amended, for which a Rating Agency confirmation shall
have been received or (c) other non-callable instruments, which if a
securitization has occurred, the REMIC trust formed pursuant to such
securitization will not fail to maintain its status as a “real estate mortgage
investment conduit” within the meaning of Section 860D of the Internal Revenue
Code of 1986 and for which a rating agency confirmation shall have been
received. Any obligations or instruments pursuant to clause (b) above and,
provided same shall not constitute a “significant modification” for REMIC
purposes, clause (c) above, shall be subject to the related lender’s reasonable
approval.

 

The Mortgagor is required to pay costs and expenses in connection with a
defeasance up to $15,000 (exclusive of any Rating Agency fees and expenses). 

 



C-4

 

 

EXHIBIT D

FORM OF OFFICER’S CERTIFICATE

 

[                                            ] (“Seller”) hereby certifies as
follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of July 1,
2015 (the “Agreement”), between GS Mortgage Securities Corporation II and
Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.Neither the Prospectus, dated February 9, 2015 (the “Base Prospectus”), as
supplemented by the Prospectus Supplement, dated July 17, 2015 (the “Prospectus
Supplement” and, together with the Base Prospectus, the “Prospectus”), relating
to the offering of the Class A-1, Class A-2, Class A-3, Class A-4, Class A-AB,
Class X-A, Class X-B, Class A-S, Class B, Class PEZ, Class C, Class D and Class
X-D Certificates, nor the Offering Circular, dated July 17, 2015 (the “Offering
Circular”), relating to the offering of the Class E, Class F, Class G, Class H
and Class R Certificates, in the case of the Prospectus, as of the date of the
Prospectus Supplement or as of the date hereof, or the Offering Circular, as of
the date thereof or as of the date hereof, included or includes any untrue
statement of a material fact relating to the Seller, the Mortgage Loans, any
related Whole Loan (including, without limitation, the identity of the servicers
for, and the terms of the Other Pooling and Servicing Agreement governing the
servicing of, any related Non-Serviced Whole Loan), the related Mortgaged
Properties and the related Mortgagors and their respective affiliates, or
omitted or omits to state therein a material fact relating to the Seller, the
Mortgage Loans, any related Whole Loan (including, without limitation, the
identity of the servicers for, and the terms of the Other Pooling and Servicing
Agreement governing the servicing of, any related Non-Serviced Whole Loan), the
related Mortgaged Properties and the related Mortgagors and their respective
affiliates required to be stated therein or necessary in order to make the

 



D-1

 

 

statements therein relating to the Seller, the Mortgage Loans, any related Whole
Loan (including, without limitation, the identity of the servicers for, and the
terms of the Other Pooling and Servicing Agreement governing the servicing of,
any related Non-Serviced Whole Loan), the related Mortgaged Properties and the
related Mortgagors and their respective affiliates, in the light of the
circumstances under which they were made, not misleading.

 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus and the Offering Circular of the terms
or provisions of or servicing arrangements under any Other Pooling and Servicing
Agreement governing the servicing of a Non-Serviced Whole Loan, to the extent
that such description refers to any terms or provisions of or servicing
arrangements under the Pooling and Servicing Agreement, the Seller has assumed
that the description of such terms or provisions of or servicing arrangements
under the Pooling and Servicing Agreement contained in the Prospectus and the
Offering Circular (i) does not include an untrue statement of a material fact
and (ii) does not omit to state therein a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Pooling and Servicing
Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

D-2

 

 

Certified this __ day of July, 2015.

 



  CITIGROUP GLOBAL MARKETS REALTY CORP.         By:       Name:     Title:

 



D-3

 